Exhibit 10.7
ASSIGNMENT AND ASSUMPTION OF LEASES
     THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made as of
February 28, 2008 (the “Effective Date”), by and between CHESAPEAKE ENERGY
CORPORATION, an Oklahoma corporation (“Assignor”), and QUEST RESOURCE
CORPORATION, a Nevada corporation (“Assignee”).
R E C I T A L S:
     A. Assignor, as the successor-in-interest to Ricks Exploration, Inc.
(“Ricks”), holds a leasehold interest pursuant to that certain Lease Agreement
dated April 8, 1998, between Teachers Insurance and Annuity Association of
America, as landlord, and Ricks, as tenant, as amended by that certain Amendment
No. One to Lease Agreement dated as of September 25, 1998 and Amendment No. Two
to Lease Agreement dated as of March 15, 2001, (as amended, the “Lease”), in
certain premises consisting of 18,684 square feet of space located on the 30th
floor of the Oklahoma Tower, 210 Park Avenue, Oklahoma City, Oklahoma (the
“Leased Premises”), as more particularly described in the Lease which is
attached hereto as Exhibit A and made a part hereof.
     B. Assignor is also the successor-in-interest to Ricks in that certain
Sublease Agreement dated March 14, 2003, between Ricks, as sublandlord, and 3100
City Place, L.L.C., as subtenant, as amended by that certain Sublease Amendment
#1 dated April 8, 2004 (as amended, the “City Place Sublease”), which is
attached hereto as Exhibit B and made a part hereof.
      C. Assignor is also the successor-in-interest to Ricks in that certain
Sublease Agreement dated July 9, 2004, between Ricks, as sublandlord, and
Crusader Energy Corporation, as subtenant (as amended, the “Crusader Sublease”),
which is attached hereto as Exhibit C and made a part hereof. Collectively, the
City Place Sublease and Crusader Sublease are hereinafter referred to as the
“Subleases.”
     D. Assignor desires to sell, assign, transfer and convey to Assignee, and
Assignee desires to obtain, all of Assignor’s interest as (i) tenant in and to
the Lease and (ii) sublandlord in and to the Subleases.
NOW, THEREFORE, in consideration of the Premises and the covenants hereinafter
contained, the parties hereto do covenant and agree as follows:
     1. This Assignment is conditioned on and subject to the consent of Oklahoma
Tower Realty Investors, L.L.C., as successor in interest to Teachers Insurance
and Annuity Association of America (“Landlord”) to this Assignment, which shall
be evidenced by that certain Consent to Assignment executed by Landlord.

 



--------------------------------------------------------------------------------



 



     2. Assignor does hereby assign to Assignee the Lease for the remainder of
its Term, commencing February 1, 2008 and ending on July 31, 2013, unless sooner
terminated under the terms of the Lease.
     3. Assignor does hereby assign to Assignee the Subleases for the remaining
term of the Subleases.
     4. Assignee covenants and agrees to assume and perform all of Assignor’s
obligations under the Lease and Subleases (the “Obligations”) and agrees to
comply with and be bound by all of the terms, provisions and conditions of the
Lease and Subleases.
     5. Assignee shall make all payments of the Base Rent, Operating Cost Rent
and Additional Rent, as required by the Lease, directly to Landlord.
Additionally, Assignee shall make a monthly “Premium Rent” payment to Assignor
of $1.00 per square foot per annum ($1,557.00 per month). Assignee may at any
time elect, in its sole and absolute discretion, to make all Premium Rent
payments in a lump sum.
     6. Assignee shall maintain the insurance required to be maintained by
tenant in the Lease, provided, however, that all rights and benefits specified
for Landlord pursuant to Section 8 of the Lease shall apply to and inure to the
benefit of Landlord and Assignor Upon the execution of this Assignment, Assignee
shall deliver to Landlord and Assignor a certificate of insurance evidencing the
required insurance coverage.
     7. Assignor shall in no event be obligated to perform Landlord’s
obligations under the Lease or to enforce the terms, covenants, obligations and
conditions on the part of, or to be performed by, Landlord under the Lease.
     8. Assignee agrees to accept the Premises in “AS IS” condition. Assignee
agrees that it has inspected the Premises and acknowledges that no
representations, express or implied have been made to Assignee by Assignor, with
respect to the condition of the Premises.
     9. In the event that Assignee fails to fulfill or perform any of the
Obligations, or shall be adjudged bankrupt or insolvent or shall make an
assignment for the benefit of creditors, or if a receiver or trustee of the
Assignee’s property shall be appointed and not discharged within sixty
(60) days, such occurrence shall be an event of default and Assignor shall have
any and all rights and remedies available to it at law and equity, including the
rights and remedies of Landlord described in the Lease.
     10. Assignee, by acceptance of this Assignment, hereby agrees to indemnify
and save Assignor harmless against any and all claims, demands, or liabilities
arising under the Obligations that accrue from and after the Effective Date.
Assignor agrees to indemnify and save Assignee harmless from and against any and
all claims, demands, or liabilities arising under the Obligations that accrued
prior to the Effective Date.
     11. Each party represents to the other that no broker participated in the
negotiations leading to this Assignment except Price Edwards & Company (the
“Broker”). Assignor shall pay a commission to the Broker pursuant to a separate
agreement. Each party agrees to indemnify

2



--------------------------------------------------------------------------------



 



and hold the other party harmless from and against any claim or demand of any
broker or agent who claims that he/she participated with that party in this
transaction.
     IN WITNESS WHEREOF, the parties have hereto executed this Assignment on the
date above written.

                  ASSIGNOR:
CHESAPEAKE ENERGY CORPORATION           By:   /s/ Henry J. Hood                
      Name:   Henry J. Hood         Title:   Senior Vice President — Land &
Legal and General Counsel                       ASSIGNEE:
QUEST RESOURCES CORPORATION           By:   /s/ Jerry Cash                      
Name:   Jerry Cash         Title:   CEO    

3



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LEASE AGREEMENT
OKLAHOMA TOWER
OKLAHOMA CITY, OKLAHOMA

 



--------------------------------------------------------------------------------



 



      LANDLORD:   TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA  
TENANT:   RICKS EXPLORATION, INC.   PROJECT:   OKLAHOMA TOWER, OKLAHOMA CITY,
OKLAHOMA

LEASE INDEX

                              Page       SCHEDULE     1       1.   Premises    
1       2.   Project     1       3.   Term     1       4.   Base Rent     1    
  5.   Base Year     1       6.   Security Deposit     1       7.   Advance
Payment     1       8.   Tenant’s Permitted Use     1       9.   Landlord’s
Address     1       10.   Tenant’s Capacity and Address     1       11.   Real
Estate Brokers     1  

              1.   LEASING AGREEMENT     2   2.   RENT     2   3.   CONDITION,
POSSESSION AND SURRENDER OF PREMISES     3   4.   PROJECT SERVICES     4   5.  
ALTERATIONS AND REPAIRS     5   6.   USE OF PREMISES     6   7.   PROJECT RULES
AND GOVERNMENTAL REGULATIONS     6   8.   CLAIMS; INSURANCE; LIABILITY     6  
9.   FIRE AND OTHER CASUALTY     7   10.   RIGHTS RESERVED TO THE LANDLORD     8
  11.   DEFAULT AND LANDLORD’S REMEDIES     9   12.   HOLDOVER     11   13.  
SUBORDINATION     11   14.   ASSIGNMENT AND SUBLETTING     12   15.   SALE BY
LANDLORD     13   16.   ESTOPPEL CERTIFICATE     13   17.   SECURITY DEPOSIT    
13   18.   FORCE MAJEURE     13   19.      PERSONAL PROPERTY AND TENANT FIXTURES
    13   20.   NOTICES     13   21.   QUIET POSSESSION     14   22.   REAL
ESTATE BROKERS     14   23.   CONDEMNATION     14   24.   LIMITATION OF
LIABILITY     14   25.   MISCELLANEOUS     14  

EXHIBITS

      Exhibit A:   Floor Plan of the Premises Exhibit B:   Legal Description
Exhibit C:   Leasehold Improvements Exhibit D:   Rules and Regulations
Exhibit E:   Additional Provisions (if applicable)

 



--------------------------------------------------------------------------------



 



STANDARD OFFICE LEASE
     LEASE AGREEMENT (“Lease”) made as of April 8, 1998, between TEACHERS
INSURANCE AND ANNUITY ASSOCIATION OF AMERICA (“Landlord”) and RICKS EXPLORATION,
INC (“Tenant”).
SCHEDULE
     Each reference in this Lease to any of the terms set forth on the following
Schedule (“Schedule”) shall be construed to incorporate the following:
     1. Premises: The Premises consisting of approximately 15,516 rentable
square feet as shown on Exhibit A, on the thirtieth (30th) floor of the building
commonly known as the Oklahoma Tower, 210 Park Avenue, Oklahoma City, Oklahoma
(the “Building”).
     2. Project: The Project consisting of the land described in Exhibit B (the
“Land”), together with the buildings, improvements and appurtenances now or
hereafter located on or used in connection with the Land.
     3. Term: The Term shall be one hundred eighty (180) months commencing on
August 1, 1998 (the “Commencement Date”), and ending on July 31, 2013 (the
“Termination Date”), subject to adjustment as provided in Section 3 of this
Lease.
     4. Base Rent: Base Rent shall be determined at an annual rate per rentable
square foot in the Premises and payable in monthly installments as follows:

                      Annual Rate   Monthly Period   Per Square Foot  
Installment
Months 1 - 24
  $ 9.00     $ 11,637.00  
Months 25 - 48
  $ 10.00     $ 12,930.00  
Months 49 - 96
  $ 12.25     $ 15,839.25  
Months 97 - 132
  $ 13.00     $ 16,809.00  
Months 133 - 156
  $ 15.00     $ 19,395.00  
Months 157 - 180
  $ 16.00     $ 20,688.00  

The first full calendar month beginning on or after the Commencement Date shall
be deemed Month 1 for purposes of the above schedule; and the Base Rent for any
initial partial calendar month shall be prorated daily based on the rate
provided for Month 1 in the above schedule and paid in advance.
     5. Base Year: The Base Year for Operating Costs pursuant to Section 2 shall
be the calendar year 1998.
     6. Security Deposit: None
     7. Advance Payment: None. Tenant shall pay the first monthly installment of
Base Rent due under this Lease on or before the Commencement Date.
     8. Tenant’s Permitted Use: General office purposes consistent with a
first-class office building only.
     9. Landlord’s Address: Teachers insurance and Annuity Association of
America, c/o Price Edwards & Company, 210 Park Avenue, Suite 1000, Oklahoma
City. OK 73102, or such other address as Landlord may from time to time
designate by notice to Tenant.
     10. Tenant’s Capacity and Address: Tenant, a corporation under the laws of
Oklahoma, has the following address for notices before the Commencement Date:
5600 North May Avenue, Suite 350, Oklahoma City, Oklahoma 73112, and the
Premises for notices after the Commencement Date, or such other address as
Tenant may from time to time designate by notice to Landlord.
     11. Real Estate Brokers: Price Edwards & Company representing Landlord.

-1-



--------------------------------------------------------------------------------



 



FOR VALUABLE CONSIDERATION, the parties agree as follows:
     1. LEASING AGREEMENT. Landlord leases to Tenant, and Tenant leases from
Landlord, the Premises as set forth on the Schedule. The Term shall begin on the
Commencement Date and continue until the Termination Date as set forth on the
Schedule, unless sooner terminated or extended under the terms of this Lease.
     Tenant and its agents, employees and invitees have the non-exclusive right
with others designated by Landlord to use the common areas in the Project for
their intended and normal purposes, subject to the terms and conditions of this
Lease and to the rules and regulations for the Project as provided in Section 7.
Common areas include elevators, sidewalks, unrestricted parking areas,
driveways, hallways, stairways, public bathrooms, common entrances, lobbies and
other areas designated by Landlord for common use. Landlord may change the
common areas at any time, provided the changes do not materially and
unreasonably interfere with Tenant’s access to or use of the Premises.
     2. RENT.
     A Kinds. Tenant agrees to pay to Landlord, without setoff, deduction or
demand, at Landlord’s Address as set forth on the Schedule, or to such other
person or at such other place as Landlord designates by written notice to
Tenant, in lawful money of the United Stales. the aggregate of the following,
all of which are rent reserved under this Lease (collectively “Rent”):
(1) Base Rent. in the amount set forth on the Schedule, shall be paid in monthly
installments in advance on or before the first day of each month of the Term of
this Lease.
(2) Operating Cost Rent. in an amount equal to Tenant’s Proportionate Share of
the amount, if any, by which the Operating Costs for any Operating Cost Year are
greater than the Operating Costs for the Base Year set forth on the Schedule,
shall be paid monthly in advance in an estimated amount, as adjusted and
corrected by Landlord from time to time, as provided in Sections 2B and 2C.
(3) Additional Rent. consisting of all of the sums, liabilities, obligations and
other amounts (excepting Base Rent and Operating Cost Rent) which Tenant is
required to pay or discharge pursuant to this Lease (including, without
limitation, any amounts which this Lease provides shall be Tenant’s cost or
expense), together with any late charge or interest, all as hereafter provided.
     B. Payment of Operating Cost Rent.
     (1) Payment of Estimated Operation Cost Rent. Landlord shall estimate
Tenant’s Operating Cost Rent for each Operating Cost Year. Such estimate may be
revised by Landlord from time to time whenever it obtains information relevant
to making such estimate more accurate. Within ten(10) days after notice from
Landlord setting forth an estimate of Tenant’s Operating Cost Rent for a
particular Operating Cost Year. Tenant shall pay to Landlord an amount equal to
one-twelfth (1/12th) of such estimate multiplied by the number of months during
the Term that have elapsed in such Operating Cost Year to the date of such
payment, minus payments of Operating Cost Rent previously paid for said period.
Thereafter, Tenant shall pay monthly, on the first day of each month,
one-twelfth (1/12th) of such estimated Operating Cost Rent until a new estimate
is applicable.
     (2) Correction of Operating Cost Rent. As soon as reasonably possible after
the end of each Operating Cost Year Landlord shall deliver to Tenant a notice
(the “Operating Cost Report”) setting forth (a) the actual Operating Costs for
the preceding Operating Cost Year, (b) the amount of any Operating Cost Rent due
to Landlord for such Operating Cost Year, and (c) the amount of any Operating
Cost Rent paid by the Tenant for such Operating Cost Year. Within thirty
(30) days after such report. Tenant shall pay to Landlord the amount of any
additional Operating Cost Rent due for the preceding Operating Cost Year (or a
prorated portion thereof if this Lease was not in effect for the entire
Operating Cost Year). If Tenant’s payments of Operating Cost Rent exceed the
amount due Landlord for the Operating Cost Year in question. Landlord shall
promptly either refund any such amount to Tenant or apply any such amount as a
credit against Tenant’s other obligations under this Lease. Unless Tenant takes
written exception to any item/*1 within thirty (30) days after the furnishing of
the Operating Cost Report, such report shall be considered as final and accepted
by Tenant.
     C. Definitions
     (1) Operating Costs. “Operating Costs” shall mean the sum of the Taxes and
Expenses for the Project, determined in accordance with sound accounting and
management practices as follows:
(a) Taxes. “Taxes” shall mean all taxes, assessments and other governmental
charges, general and special, ordinary and extraordinary, of any kind and nature
whatsoever, including, without limitation, assessments for public improvements
or benefits, imposed by any lawful authority upon the Project or payable by
Landlord in connection with the ownership, leasing, renting, management, control
or operation of the Project. Taxes shall include, without limitation, real
estate taxes, personal property taxes, sewer rents, assessments (special or
otherwise), transit taxes, ad valorem taxes, and any new or increased taxes,
assessments or charges which are in place of or arise out of any changes in
current Taxes. Taxes shall also include all reasonable fees and expenses
incurred to contest, determine or reduce any Taxes; and if a refund is obtained,
Landlord shall promptly either pay to Tenant or apply as a credit against
Tenant’s other obligations under this Lease a portion of the refund based on the
amount of Operating Cost Rent, if any, previously paid by Tenant attributable to
increases in Taxes for the Operating Cost Year(s) to which the refund is
applicable. Landlord shall have the exclusive right to contest, petition for
review, or otherwise seek a reduction in Taxes. If at any time during the Term,
a federal, state or local tax, excise or surcharge on rents or income or other
tax however described (herein called “Rent Tax”) is levied or assessed on
account of the rents hereunder or the interest of Landlord under this Lease,
such Rent Tax shall be included in Taxes. Taxes shall not include any net
 

*1.   before the later of (i) December 31 of the year in which the Operating
Cost Report is furnished or (ii) two hundred seventy (270)

-2-



--------------------------------------------------------------------------------



 



income/*1, capital stock succession transfer, franchise, gift, estate or
inheritance taxes, unless the same shall be imposed in place of all or any
portion of Taxes.
The Taxes for any given Operating Cost Year shall be the amount of Taxes payable
during such Operating Cost Year, even though levied or assessed for a different
fiscal year, provided, that in the case of special assessments which may be paid
in installments, only the installment, plus any interest, payable during the
Operating Cost Year shall be included in Taxes. Tenant shall be solely
responsible for any taxes on its personal property and trade fixtures used in
connection with the Premises.
(b) Expenses. “Expenses” shall mean all expenses, costs and disbursements (and
taxes thereon, if any) of every kind and nature, paid or incurred by or on
behalf of Landlord in connection with the ownership, management, maintenance,
operation and repair of all or any part of the Project (adjusted for vacancy as
provided below). Expenses shall not include (1) costs of alterations of tenant
premises: (2) costs of capital improvements, except for a reasonable
amortization plus interest expense for any capital improvements which are made
to reduce Expenses, or for emergency, labor-saving, security or property
protection equipment and systems, or to comply with all governmental laws,
ordinances, regulations or orders applicable to the Project from time to time:
(3) depreciation, except as permitted in the preceding Subsection: (4) interest
and principal payments on mortgages. any rental payments on any ground or other
underlying leases and other debt costs, if any: (5) real estate brokers leasing
commissions: (6) any cost or expenditure for which Landlord is reimbursed
whether by tenants insurance proceeds or otherwise (excluding Operating Cost
Rent): and (7) Taxes.
If the Project is not Fully Occupied at any time during any Operating Cost Year
Landlord may reasonably adjust the Operating Costs which vary with occupancy in
the Project for such Operating Cost Year employing sound accounting and
management principles. to the amount of Operating Costs that would have been
incurred had the Project been Fully Occupied for the entire Operating Cost Year
For purposes of the preceding sentence, “Fully Occupied” means the greater of
actual occupancy or ninety-five percent (95%) occupancy of the Project. If
during any Operating Cost Year a tenant performs any service (the cost of which
would constitute an Operating Cost) in lieu of Landlord furnishing the service.
Landlord may reasonably adjust the Operating Costs for such Operating Cost Year
to the amount which would “have been incurred if Landlord had furnished such
service.
     (2) Operating Cost Year. “Operating Cost Year” shall mean each calendar
year that includes any part of the Term.
     (3) Tenant’s Proportionate Share. “Tenant’s Proportionate Share” shall mean
the percentage obtained by dividing the number of rentable square feet in the
Premises by the number of rentable square feet designated by Landlord for office
occupancy in the Project, each as reasonably determined by Landlord./*2
     D. Rules of Interpretation and Computation of Base Rent and Rent
Adjustments.
     (1) If the Term commences or terminates on other than the first or last day
of a month, the Base Rent and Operating Cost Rent for such month shall be
prorated based upon the number of days of the Term falling within such month and
shall be paid in advance. If the Term of this Lease commences on any day other
than the first day of an Operating Cost Year, or if the Term of this Lease ends
on any day other than the last day of an Operating Cost Year any Operating Cost
Rent due to Landlord with respect to such Operating Cost Year shall be prorated
based on the number of days in the Term falling within such Operating Cost Year.
Tenant’s covenants to pay Rent shall be independent of every other covenant set
forth in this Lease. If Tenant is in default under this Lease, Tenant shall not
be entitled to any refund otherwise due hereunder until all such defaults are
cured.
     (2) If Tenant fails to pay any Day Rent operating Cost Rent or Additional
Rent within five (5) days from the date due. Tenant shall pay to Landlord a larc
change in the amount of five percent (5%) of such sun to help defray Landlord’s
additional administrative costs. In addition, any sum day from Tenant to
Landlord not paid within five (5) days from the date due shall bear interest
from the date due until the date paid at an amount rate equal to the lesser of
(a)the highest lawful rate or (b) eighteen percent (18%) per annum: The payment
of such late charge or interest shall no excuse or Tenant under this lease, or
limit any right or remedy of Landlord/*3
     (3) If changes are made to the number of rentable square feet in the
Premises or the number of rentable square feet designated by Landlord for office
occupancy in the Project Tenant’s Proportionate Share shall be appropriately
adjusted and the computations of rent shall be appropriately adjusted upon
written notice to Tenant so as to take into account the different Tenant’s
Proportionate Share figures applicable during each portion of the applicable
Operating Cost Year.
     (4) Landlord shall, in its reasonable discretion and consistent with the
provisions of this Lease, determine from time to time the method of computing
Operating Costs, the allocation of Operating Costs among the various parts and
types of space within the Project and the allocation of Operating Costs relating
to more than one Operating Cost Year./*4
     (5) No calculation, determination or payment of Operating Cost Rent as
provided in this Section 2 shall reduce the Base Rent payable by Tenant under
this Lease. Landlord’s and Tenant’s obligations under this Section 2 with regard
to Operating Cost Rent shall survive the expiration or termination Of this
Lease.
     3. CONDITION, POSSESSION AND SURRENDER OF PREMISES.
     A. Landlord shall make the improvements to the Premises, if any as provided
in Exhibit C Except as otherwise provided in
 

*1.   (including, without limitation, federal, and state income taxes)   *2.  
Tenant’s Proportionate Share initially shall he 2.90%, calculated by dividing
the rentable square feet in the Premises of 15,516 by the rentable square feet
designated by Landlord for office occupancy in the Project of 534,573.   *3.  
See Exhibit E. Section 30.   *4.   See Exhibit E. Section 31.

-3-



--------------------------------------------------------------------------------



 



this Lease/*1. Landlord is leasing [ILLEGIBLE] Premises to Tenant “as is,”
without any representations or warranties of any kind (including without
limitation, any express or implied warranties of fitness or habitability) and
without any obligation on the part of the Landlord to alter remodel, improve,
repair decorate or clean the Premises, the Project or any part thereof.
     B. If Landlord is unable to deliver possession of the Premises by the
Commencement Date set forth on the Schedule because construction has not been
substantially completed, or due to a holding over by a prior tenant, or for any
other reason beyond Landlord’s control (except Tenant’s default hereunder or
Tenant Delay as provided in Exhibit C). then: the Commencement Date and Tenant’s
obligation for payment of Rent shall be postponed until the date on which
Landlord delivers possession of the Premises; Landlord shall not be liable for
any loss, damage or expense arising in any manner from any such delay; this
Lease shall remain in effect during the period of any delay; the Term shall be
automatically extended to include the same number of full calendar months set
forth on the Schedule after the Commencement Date plus, if the Commencement Date
is not the first day of a calendar month the partial month in which the
Commencement Date occurs; and the Termination Date shall be the last day of the
final calendar month of the Term as so extended.
     C. Except as otherwise provided in this Lease. Tenant’s taking possession
of the Premises or any portion thereof shall be conclusive evidence that the
Premises or such portion were then in good order repair and satisfactory
condition/*2. If Landlord permits Tenant to take possession of all or any part
of the Premises prior to the Commencement Date, all of the terms of this Lease,
except where clearly inappropriate, shall apply to and shall control such
pre-term occupancy. Rent for such pre-term occupancy shall be paid before taking
possession and on the First day of each calendar month thereafter at the rate
set forth in Section 2A hereof, prorated on a per diem basis for any fractional
month.
     D. During the Term of tins Lease. Tenant shall maintain the Premises in as
good condition as when Tenant took possession (or as completed after possession,
if applicable), except for ordinary wear and as otherwise provided in this
Lease. At the expiration or termination of this Least. Tenant shall, subject to
Sections 3E and 3F below return the Premises to Landlord broom clean and in good
condition as described in the immediately preceding sentence
     E. Unless otherwise agreed in a writing signed by Landlord, all Work (as
defined in Section 5A. including, without limitation, partitions, hardware,
floor coverings, ceilings, wiring, telephone and communications or computer
cabling light fixtures and other fixtures, but excluding trade fixtures, movable
partitions and personal property belonging to Tenant) in or upon the Premises,
whether installed by Landlord or Tenant, shall be surrendered with the Premises
at the expiration or termination of this Lease or when Tenant’s right to
possession otherwise terminates and shall become Landlord’s property without
compensation to Tenant; provided that if Landlord so directs by written notice.
Tenant shall promptly remove any Work installed in or upon the Premises by or
for Tenant and designated in such notice and repair any damage to the Premises
caused by such removal.
     F. Tenant shall also remove its trade fixtures and personal property from
the Premises, and repair any damage caused by such removal prior to the end of
the Term, or within ten (10) days following the early termination of this Lease
or Tenant’s right of possession: and if Tenant does not so remove such property
at landlord’s election: (1) Tenant shall be conclusively deemed to have conveyed
the same to Landlord as by a bill of sale without further payment or credit by
Landlord to Tenant, or (2) Tenant shall be conclusively deemed to have forever
abandoned such property and without accepting title thereto, Landlord may at
Tenant’s expense, remove, store, destroy or otherwise dispose of all or any part
thereof in any manner that Landlord shall choose without incurring liability to
Tenant or any other person, and Tenant shall pay to Landlord, upon demand, all
reasonable expenses incurred in taking any of such actions. The failure of
Tenant to remove all such property from the Premises and the Project shall
forever bar Tenant from bringing any action or asserting any liability against
Landlord with respect to any such property.
     G. Tenant’s obligations under this Section 3 shall survive the expiration
or termination of this Lease.
     4. PROJECT SERVICES.
     A. Services. So long as Tenant is not in default hereunder Landlord shall
furnish the following services to the Tenant without charge except for Rent and
as otherwise specifically provided herein:
(1) Heat and air conditioning to provide a temperature required in Landlord’s
reasonable judgment for comfortable occupancy of the Premises under normal
business operations from 8:00 a.m. to 6:00 p.m. Monday through Friday and from
8:00 a.m. to 1:00 p.m. Saturdays, holidays excepted (“Operating Hours”).
(2) Non-exclusive passenger elevator service to the Premises at all times
(provided Landlord may limit the elevators in operation during non-Operating
Hours), and non-exclusive freight elevator service as scheduled by Landlord.
(3) Electricity from the public utility supplying the Project subject to the
rules, regulations, and requirements of such public utility to provide
sufficient power for normal lighting and small business office equipment (but
not equipment using amounts of power disproportionate to that used by other
tenants in the Project) during Operating Hours. If the installation of any
Equipment or lighting requires additional electrical or air conditioning
capacity above the Building standard system, then the additional installation,
metering and operating costs shall be paid by Tenant to Landlord as Additional
Rent. Landlord shall replace Building standard lamps, bulbs, ballasts or
starters in the Premises as required by normal usage.
(4) Hot and cold municipal water at those points of supply provided for the
general use of tenants in the Project.
(5) Janitorial and customary cleaning services nightly in the Premises, except
Saturdays, Sundays and holidays; and window washing for exterior windows at
intervals reasonably determined by Landlord.
 

*1.   (including, without limitation. Landlord’s obligations for services and
repairs under Sections 4 and 5 of this Lease)   *2.   except (1) punchlist items
relating to Landlord’s Work as provided in Exhibit C to this Lease, and
(2) latent defects relating to Landlord’s Work of which Tenant notifies Landlord
within one year following the Commencement Date

-4-



--------------------------------------------------------------------------------



 



     B. Additional Services. Except as specifically provided in this Lease,
Landlord shall not be obligated to furnish any additional services or to furnish
services at other limes. If Landlord provides additional services at Tenant’s
request. Tenant shall pay for such additional services at Landlord’s then
prevailing rates as Additional Rent. If Landlord from time to time reasonably
determines that the use of any utility or service in the Premises is
disproportionate to the use of other tenants. Landlord may separately charge
Tenant for the excess costs attributable to such disproportionate use and may
install metering devices at Tenant’s expense, which amounts shall be due from
Tenant as Additional Rent
     C. Interruption of Service. Landlord dues not warrant that any service will
be free from interruptions, failures or defects caused by labor controversies,
accidents, inability to obtain utilities, fuel, steam, water or supplies,
governmental regulations or other causes beyond the reasonable control of the
Landlord of repairs, alterations, replacements or improvements to the Project or
its systems. Landlord shall use reasonable diligence to remedy any interruption
or failure of or defect in such services after notice from Tenant, but no such
interruption or failure of or defect in any service shall be deemed an eviction
or disturbance of Tenant’s use and possession of the Premises or any part
thereof, or render Landlord liable to Tenant for any loss expense or damage:
by/*1 abatement of Rent or otherwise, or relieve Tenant from performance of
Tenant’s obligations under this Lease.
     D. Keys and Locks. Landlord shall furnish Tenant with two (2) keys or
access cards (“keys”) for each corridor door entering the Premises and any
applicable access system for the Project and additional keys ordered by Tenant
will be furnished by Landlord at Tenant’s expense. All such keys shall remain
the property of Landlord provided, that Tenant shall be solely responsible for
monitoring distribution and use of keys furnished to Tenant No additional locks
shall be allowed on any door of the Premises without Landlord’s written consent.
Upon termination of this Lease, Tenant shall surrender to Landlord all keys to
any locks on doors entering or within the Premises or the Project and shell give
to Landlord the combination for all locks for sales and vaults, if any left in
the Premises.
     E. Telephones/Wiring. Tenant shall at its expense install and maintain all
telephone and communications wiring and equipment from the service access point
in the Project to and within the Premises, and arrange directly with the
telephone company and suppliers of its choice for all service and connections.
The installation of all telephone, communications, computer security and other
wiring and equipment shall be subject to Landlord’s prior written consent is
provided in Section 5 of this Lease
     5. ALTERATIONS AND REPAIRS.
     A. Tenant shall not make or permit any interior or exterior alterations,
additions, improvements or changes, structural or otherwise, to the Premises or
the Project, nor make any installations which may require any change to the
heating, ventilating, air conditioning, electrical or plumbing systems of the
Project (collectively “Work”) without obtaining the prior written consent of
Landlord in each instance. As a condition to granting its consent. Landlord may
impose reasonable requirements including without limitation requirements as to
the manner and time for the performance of any Work, the type and amount of
insurance, bonds and security for payment Tenant must provide the plans and
specifications relating to the Work, the contractors performing the Work, the
contracts and building permits relating to the Work, the activities being
undertaken within the Project relating to the Work, and the removal of the Work,
at the expiration or termination of this Lease. Landlord shall be reimbursed by
Tenant for all reasonable costs incurred in connection with its review and
supervision of the Work, in no event will such supervision or right to supervise
by Landlord nor any approvals given by Landlord under this Lease constitute any
warranty by Landlord to Tenant of the adequacy of the design workmanship or
quality of any Work or materials for Tenant’s intended use or otherwise or
impose any liability upon Landlord in connection with the performance of such
Work. All Work shall be performed in a good and workmanlike manner and in full
compliance with applicable laws, ordinances and regulations, and all insurance
requirements.
     B. Tenant shall promptly pay all contractors and materialmen for the Work
and furnish Landlord with sworn construction statements and lien waivers upon
request of Landlord. Any mechanic’s lien filed against the Premises or the
Project for Work or materials furnished or claimed to have been furnished in
connection with the Work or to Tenant shall be released and discharged by
Tenant, by bond or otherwise within ten (10) days after the filing of such lien
at Tenant’s sole expense Tenant agrees to indemnify hold harmless and defend
Landlord, its agents and employees the Premises, the Building and the Project
from any loss, damage or expense, including reasonable attorney’s fees, arising
out of any lien claim or other claim relating to any Work. Nothing contained in
this Lease shall be construed as 3 consent by Landlord so as to subject the
Landlord’s interest in the Premises to any lien or liability under applicable
mechanic’s lien laws.
     C. Landlord shall maintain and repair the foundations exterior walls,
structural portions, roof and common areas of the Project and the heating air
conditioning ventilating, electrical, elevator and plumbing systems serving the
Project (except improvements or fixtures in or primarily serving the Premise in
good condition ordinary wear excepted: provided that: (I) Landlord’s obligations
shall be subject to the provisions of this Lease concerning casualty loss and
condemnation and the cost of such repairs shall be included in Operating Costs
subject to the terms and conditions of Section 2; (2) Tenant shall promptly at
its expense repair all damage to the Premises or the Project caused by Tenant or
any of its employees, agents or invitees, by Tenant’s failure to comply with or
perform any of Tenant’s obligations under this Lease, or by the installation
operation or removal of Tenant’s improvements or fixtures; and (3) Landlord
shall use reasonable diligence in carrying out its obligations under this
Section but shall not be liable under any circumstances for any loss, expense or
damage for any failure to do so, by/*2 abatement of Rent or otherwise, nor shall
the same constitute an eviction of Tenant or relieve Tenant from performance of
Tenant’s obligations under this Lease.
     D. Except for ordinary wear and as otherwise provided in this Lease. Tenant
shall at its expense maintain and repair the Premises, all improvements and
fixtures in or primarily serving the Premises, and all of Tenant’s trade
fixtures and personal property at the Premises in good condition. If due to
Tenant’s use of the Premises alterations or improvements to the Premises or the
Project are necessary to comply with any present or future governmental laws,
ordinances or regulations or requirements of insurance carriers. Tenant shall at
its expense promptly perform such alterations or improvements in compliance with
this Section 5. If Tenant fails to perform any obligation under this Section 5
then on not less than ten (10) days notice to Tenant (or immediately if an
emergency). Landlord may enter the Premises and perform such obligations and
Tenant shall pay Landlord upon demand the cost
 

*1.   consequential damages or   *2.   consequential damages or



-5-



--------------------------------------------------------------------------------



 



thereof as Additional Rent.
     6. USE OF PREMISES.
     A. The Premises shall be occupied and used by Tenant only for Tenant’s
Permitted Use as set forth on the Schedule, and for no other purpose. Without
limiting the generality of the foregoing, no use shall be made of the Premises
nor acts done which are unlawful, unsafe, create a nuisance, unreasonably
interfere with the operation of the Project, or which will increase the existing
rate of insurance upon the Project or cause a cancellation of any insurance
policy covering the Project or any part thereof or require additional insurance
coverage. Tenant shall not permit to be kept, used or sold in or about the
Premises any article which may be prohibited by Landlord’s insurance policies.
If Tenant’s particular use of the Premises causes the rate of fire or other
insurance on the Premises to be increased beyond the rate otherwise applicable
to the Premises, Landlord shall have the option to require Tenant to cease such
use or to reimburse Landlord for the amount of any such increase.
     B. Tenant shall not install, use, generate, store, release or dispose of
any Hazardous Materials in or about the Premises or the Project, nor cause or
permit Tenant Parties or others to do so, except immaterial quantities of
ordinary janitorial and office products customarily used by tenants in office
business operations so long as such products are properly used, stored and
disposed of in accordance with all Environmental Laws and the highest prevailing
industry standards. Tenant shall at its expense comply with all Environmental
Laws affecting its use of the Premises and shall immediately give Landlord
written notice of any communication from any governmental agency regarding the
application of any Environmental Laws to the Premises or Tenant’s use of the
Premises. Tenant shall indemnify defend and hold harmless Landlord and its
officers, employees, agents and lenders from and against any loss, claim, damage
or expense including without limitation all testing enforcement, cleanup and
remedial costs and reasonable attorney’s fees, arising by reason of the presence
in or about the Premises or the Project of any Hazardous Materials as a result
of or in connection with any act at omission of Tenant or Tenant Parties or the
breach of this Lease or any Environmental Laws by Tenant or Tenant Parties.
regardless of whether Landlord has approved the activity. As used herein
“Hazardous Materials” means any hazardous substance, hazardous material,
hazardous waste, pollutant, toxic material or contaminant defined or regulated
under any Environmental Laws (including without limitation, petroleum, asbestos,
PCBs and any substance or material which may be hazardous to human health safety
or the environment): “Environmental Laws” means all present or future federal
state and local laws, statutes, ordinances, regulations, rules, guidelines,
orders, decisions, decrees, or other requirements of any governmental agency or
authority pertaining to the regulation or protection of human health safety or
the environment; and “Tenant Parties” means Tenant’s principals, officers,
agents, employees, contractors, invitees, subtenants or assignees. Tenant’s
obligations under this Section 6B shall survive the expiration or termination of
this Lease.
     7. PROJECT RULES AND GOVERNMENTAL REGULATIONS. Tenant shall at its expense
comply with all applicable governmental laws ordinances and regulations
concerning its use of the Premises. Tenant shall also Comply with all reasonable
rules and regulations adopted from time to time by Landlord pertaining to the
operation and management of the Project. If any rules and regulations are
contrary to the terms of this Lease the terms of this Lease shall prevail. The
present rules are contained in Exhibit D. The violation of the Project rules or
the laws or regulations governing Tenant’s use of the Premises shall be a
default under this Lease allowing Landlord all remedies for default set forth
under Section 11 of this Lease. Landlord shall not be responsible to Tenant for
violation of the rules or regulations or the terms of this Lease or any other
lease in the Project by another tenant nor shall failure to obey the same by
others relieve Tenant from its obligations to comply therewith.
     8. CLAIMS: INSURANCE: LIABILITY.
     A. To the fullest extent permitted by law Tenant waives all claims it may
have against Landlord its officers, directors, agents or employees for damage to
person or property sustained by Tenant or by any occupant of the Premises or the
Project or any other person, occurring in or about the Premises or the Project
resulting from the Premises or the Project or any part of said Premises or
Project becoming out of repair or resulting from any existing or future
condition, defect, matter or thing in the Premises the Project or any part of it
or from equipment or apportenances therein or from the action of the elements or
from any security or lack thereof, or any criminal or intentional misconduct of
third parties or any accident within or adjacent to the Premises or Project or
resulting directly or indirectly from any act or omission of Landlord or any
occupant of the Premises or Project or any other person while on the Premises or
the Project. This Section 8A ‘shall include without limitation damage caused by
water, snow, frost, steam, excessive or inadequate heat or cooling, sewers, gas,
odors or noise, the bursting or leaking of pipes or plumbing fixtures, broken
glass, sprinkling or air conditioning devices or equipment, or flooding. All
property on the Project or in the Premises belonging to the Tenant, its agents,
employees, contractors or invitees or to any occupant of the Premises shall be
at the risk of the Tenant or such other person only, and Landlord shall not be
liable for damage thereto or theft, misappropriation or loss thereof.
Notwithstanding anything contained in this Section 8A to the contrary no
agreement of Tenant in this Section 8A shall be deemed to exempt Landlord from
liability for injury to persons or damage to property caused by or resulting
from the gross negligence or willful misconduct of Landlord, its agents or
employees in the operation or maintenance of the Premises or the Project or to
any extent prohibited by law.
     B. Landlord and Tenant each hereby waive all claims of recovery from the
other party for loss or damage to any of its property to the extent the loss or
damage is covered by valid and collectable fire and extended coverage insurance
policies or would be covered by the insurance required under Section 8C(2). and
each party agrees to have its insurance policies endorsed to provide for a
waiver of subrogation by the insurance carrier, if necessary to prevent the
invalidation of such insurance coverage.
     C. At all times during the Term of this Lease, Tenant shall at its expense
maintain in effect insurance protecting Tenant and Landlord and their respective
agents and employees, and any other parties designated by Landlord from time to
time, with terms, coverages and in companies at all times reasonably
satisfactory to Landlord and with such increases in limits as Landlord may from

-6-



--------------------------------------------------------------------------------



 



     time to time, request. /*1 Initially, such coverage shall be in the
following amounts:
(1) Commercial general liability insurance (including coverage for bodily
injury, broad form property damage, personal injury, broad form contractual
liability applying to this Lease, independent contractors, and products and
completed operations) with limits of not less than One Million Dollars
($1,000,000) combined single limit per occurrence for Bodily Injury. Death and
Property Damage, and umbrella coverage of not less than Three Million Dollars
($3,000,000), naming Landlord, any Mortgagees or Lessors (as hereafter defined)
and its management company as additional insureds.
(2) Insurance against “All Risks” of physical loss for the full replacement cost
of all tenant improvements and Work, if any, made by Tenant or at Tenant’s
expense, and all equipment, furniture, trade fixtures, merchandise and other
items of Tenant’s property on the Premises.
     D. Tenant shall, prior to the commencement of the Term hereof and prior to
the expiration of any policy, furnish Landlord certificates evidencing that all
required insurance is in force and providing that such insurance may not be
canceled or changed without at least thirty (30) days’ prior written notice to
Landlord and Tenant (unless such cancellation is due to nonpayment of premiums,
in which event ten (10) days’ prior written notice shall be provided).
     E. /*2 Except to the extent caused by the gross negligence or willful
misconduct of Landlord. Tenant hereby agrees to indemnity defend and hold
harmless Landlord and its officers, directors, agents and employees against any
claims or liability for damage to person or property (or for loss or
misappropriation of property) occurring in or about the Premises, arising from
Tenant’s occupancy of the Premises, from any breach or default on the part of
Tenant during the Term of this Lease or from any /*3 act or omission of Tenant
or of any employee agent, invitee or contractor of Tenant, and from any costs
relating thereto (including, without limitation, reasonable attorneys’ fees)/*4
Tenant’s obligations under this Section 8E shall survive the termination or
expiration of this Lease.
     9. FIRE AND OTHER CASUALTY.
     A. In the event that (1) the Premises are made substantially untenantable
by fire or other casualty and Landlord shall decide not to restore or repair the
same, or (2) the Building or the Project is so damaged by fire or other casualty
that Landlord shall decide to demolish or not rebuild the Building, then, in
either of such events, either Landlord or Tenant shall have the right to
terminate this Lease by notice to the other within ninety (90) days after the
date of such fire or other casualty.
     B. If the Premises of the Building are made untenantable by fire or other
casualty, and this Lease is not terminated pursuant to Sections 9A or 9C,
Landlord shall, to-the extent permitted by any mortgages or ground leases with
respect to the Project, immediately take such action as is necessary to make
applicable insurance proceeds available and to use the same to reconstruct,
repair and restore the Building and the Premises, subject to zoning laws and
building codes then in effect, and including only tenant improvements
constructed in Landlord’s expense, or, if any portion of the Premises has been
leased on an “as is” basis, including only improvements similar to those located
in such portion of the Premises on the Commencement Date or the date on which
such portion was added to the Premises, if later than the Commencement Date
(herein, the improvements Landlord is required to make are called the “Required
Improvements”). At Landlord’s option, Tenant may be permittec or required to
devote the proceeds of its insurance described in Section 8C(2)/*5 ic cause
restoration of tenant improvements and the Premises over arid above the Required
Improvements, and pay for the same to Landlord or through Landlord as if newly
done pursuant to Section 5 of this Lease. In the event a fire of other casualty
occurs and both Landlord and Tenant are insured, it is agreed that the coverage
of the Landlord shall be primary and that Landlord’s recovery in no event shall
be reduced by any insurance recovery to Tenant. In no event shall Landlord have
any liability to Tenant by reason of any damage to or interference with the
Premises, the Project, or Tenant’s business, improvements or property arising
from fire or other casualty, however caused, or any resulting repairs
     C. Notwithstanding anything in this Section 9 to the contrary if all or any
portion of the Premises shall be made untenantable by fire or other casualty.
Landlord shall with reasonable promptness, cause an architect selected by
Landlord to estimate the amount of time required to substantially complete
repair and restoration of the Premises and make the Premises tenantable again,
using standard working methods. If the estimate indicates that the Premises
cannot be made Tenantable /*6 within twelve (12) months from the date five of
casulty occured, either party shall have the right to terminate this Lease by
giving to the other notice of such election within with ten (10) days after its
receipt of the architect’s certificate. If the estimate of the architect
indicates that the Premises can be made tenantable within such twelve
(12) months /*7 and neither party terminates this Lease pursuant to Section 9A,
or if neither party terminates this Lease pursuant to this Section 9C. Landlord
shall proceed with reasonable promptness to repair and restore the Premises
pursuant to Section 9B, provided that if the estimate of the architect indicates
that the Premises can be made tenantable within such twelve (12) months /*7 and
if Landlord does not repair and restore that Premises within such twelve
(12) months period /*7, which period shall be extended to the extent of any
Reconstruction Delays, then Tenant may terminate this Lease upon fifteen (15)
days prior written notice to Landlord (except that if the Premises are repaired
and restored before the date specified in Tenant’s notice, this Lease shall not
terminate and shall continue in effect). For purposes of this Lease, the term
“Reconstruction Delays” shall mean: (1) any delays caused by the insurance
adjustment process. (2) any delays caused by Tenant, and (3) any delays caused
by events beyond Landlord’s reasonable control.
 

*1.   Tenant shall not be required to provide additional insurance or increase
insurance limits in excess of the requirements of prudent landlords or lenders
for similar tenants occupying similar premises.   *2.   Subject to Section 8B
and except   *3.   negligent   *4.   provided, that the indemnification
obligation under this Section shall exist and be enforceable only to the extent
such damage or loss is collectable under Tenant’s insurance policies. See also
Exhibit E. Section 32.   *5.   (to the extent such insurance relates to
leasehold improvements and not to Tenant’s equipment and personal property)  
*6.   within a period equal to the shorter of (i) six (6) months from the date
the fire or casualty occurred or (ii) one hundred twenty (120) days after the
completion of the insurance adjustment process (“Reconstruction Period”)   *7  
Note: Insert “Reconstruction Period” at each *7 in this Section.

-7-



--------------------------------------------------------------------------------



 



     D In the event that this Lease as terminated pursuant to Section 9A or
Section 9C above. Base Rent and Operating Cost Rent shall be apportioned on a
per diem basis and paid to the date of the fire or other casualty. In the event
that such fire or casualty renders all or any portion of the Premises
untenantable and this Lease is not terminated pursuant to Section 9A or
Section 9C, then subject to the last sentence of this Section 9D, the Base Rent
and Operating Cost Rent provided for in this Lease shall abate on a per diem
basis during the period of repair and restoration until the Premises are
tenantable again, and the abatement shall be in an amount bearing the same ratio
to the total amount of such Rent due for such period as the untenantable portion
of the Premises from time to time bears to the entire Premises. Any provision
hereof notwithstanding. Tenant’s Rent shall not abate if The/=*1 negligence of
Tenant, or its agents or employees, was the cause of the fire or other casualty
     10. RIGHTS RESERVED TO THE LANDLORD. /=*2 Landlord reserves the following
rights, exercisable without notice to Tenant except as otherwise expressly
provided herein, and without liability to Tenant for damage or injury to
property, person or business (all such claims being hereby released, except to
the extent they are caused by Landlord’s gross negligence or willful
misconduct), and without effecting an eviction or disturbance of Tenant’s use or
possession or giving rise to any claim for offsets, or abatements of Rent or
affecting any of Tenant’s obligations under this Lease
     A. Name: To change the Project’s name or street address.
     B. Signs: To install, affix and maintain any and all signs on the exterior
and interior of the Building and to prescribe the location and style of all
signs visible from the exterior of the Building or from within its lobbies or
common corridors.
     C. Windows/Design: To designate and approve, prior to installation, all
types of window shades, blinds, drapes, awnings, window ventilators and other
similar equipment: to control all the internal lighting that may be visible from
the exterior of the Building: and to approve the design, arrangement, style,
color and general appearance of any portion of the Premises (including, without
limitation, furniture, fixtures, art work, wall coverings, carpet and
decorations) which is visible from the common areas or from the exterior of the
Building, and all changes or additions thereto.
     D. Service Contracts: To designate all sources furnishing sign painting and
lettering, ice and drinking water, towels, toilet supplies, beverages, food
service, or other services on the Premises, provided that the rates for such
services as are designated by Landlord are reasonably competitive with rates
charged therefor in the Oklahoma City metropolitan area. No vending or
dispensing machines of any kind shall be placed in or about the Premises without
the prior written consent of Landlord.
     E. Keys: To retain at all times, and to use for purposes authorized in this
Lease, passkeys to the Premises and keys to all locks for doors within and into
the Premises.
     F. Access for Repairs Etc. Upon reasonable prior notice to Tenant (except
in an emergency), to have access to the Premises to perform its duties and
obligations under this Lease and to inspect the Premises, make repairs,
alterations, additions or improvements, whether structural or otherwise, in and
about the Premises, the Project or any part thereof as set forth in various
Sections of this Lease including, without limitation. Section 5 and Section 10M.
     G. Occupancy. To decorate, remodel, repair, alter or otherwise prepare the
Premises for reoccupancy at any time after Tenant vacates or abandons the
Premises. Such nets of Landlord shall not relieve Tenant of its obligation to
pay Rent to the Termination Date.
     H. Rights to Conduct Businesses: To grant to anyone the exclusive right to
conduct any business or render any service in the Project provided such
exclusive right shall not operate to exclude Tenant’s Permitted Use as set forth
on the Schedule.
     I. Heavy Equipment: To approve the weight, size or location of safes and
other heavy equipment and articles in and about the Premises and the Project and
to require all such items and furniture to be moved into and out of the Building
or anywhere else in the Project and the Premises only at such times and in such
manner as Landlord shall direct in writing. Movement of Tenant’s property into
or out of the Project and within the Project is entirely at the risk and
responsibility of Tenant.
     J. Show Premises: To show the Premises to prospective tenants or brokers
during the last twelve (12) months of the Term of this Lease or of any extension
thereof or to show the Premises to prospective purchasers at all reasonable
times, provided prior reasonable notice is given to Tenant in each case and
Tenant’s use and occupancy of the Premises shall not materially be
inconvenienced by any such action of Landlord.
     K. Close Project: To restrict access to the Project during such hours as
Landlord shall from time to time reasonably determine and on holidays, subject,
however, to Tenant’s right to admittance at all times under such regulations as
Landlord may prescribe from time to time which may include, by way of example
but not of limitation, that persons entering or leaving the Project identify
themselves to a security guard by registration or otherwise and that said
persons establish their right to enter or leave the Project. In case of an
emergency, Landlord may restrict or prevent access to the Project, or otherwise
take such actions as deemed necessary by Landlord for the safety of tenants or
other occupants of the Building or the protection of the Project.
     L. Substitution of Space. At any time hereafter. Landlord may relocation or
part of Premises to another area in the Project (here in referred to as the new
premises upon thirty (30) days prior written notice, provided, that (1) the new
premises shall be substantially similar to the Premises in area and suitable for
the use which Tenant had made of the old Premises ,(2) if the Premises are being
improved pursuant to the provisions of Exhibit C, Landlord will pay the costs of
improving the new premises so they are substantially similar to the old
Premises, and (3) Landlord shall pay all of Tenant’s reasonable moving costs.
Tenant shall cooperate with Landlord in all reasonable ways to facilitate the
move to the new premises including, by way of example but not of limitation,
designating locations to move furniture and equipment, superrising moving of
files or fragile equipment, designating location of telephone outset and listing
color of paint and of flooring desired in the new premises. If Landlord
excreises its right under this
 

*1. gross   *2. In addition to any other rights of Landlord

-8-



--------------------------------------------------------------------------------



 



Section, the new premises shall thereafter be deemed for all purposes of this
Lease as the Premises.
     M Repairs and Alterations: At any time Landlord may make repairs,
alterations, additions, decorations or improvements, structural or otherwise, in
or to the Project or any part thereof, including the Premises, and perform any
acts required or permitted hereunder, or related to the safety, protection,
preservation or improvement of the Project or the Premises, and during such
operations Landlord shall have the right to take into and through the Premises
or any part of the Project all material and equipment required and to close and
temporarily suspend operation of entrances, doors, corridors, elevators and
other facilities, and to have access to and open all ceilings, without liability
to Tenant by reason of interference, inconvenience, annoyance or loss of
business: provided, that Landlord shall not interfere with Tenant’s use of the
Premises any more than is reasonably necessary under the circumstances. Landlord
shall do any such work during ordinary business hours, and Tenant shall pay
Landlord for overtime and for any other expenses incurred if such work is done
during other hours at Tenant’s request. Landlord may do or permit any work to be
done upon or along, and any use of, any adjacent or nearby building, land,
street, alley or way
     N Lock Box Agent: Landlord may from time to time designate a bank or other
lock box agent for the collection of amounts due Landlord. The date of any
payment to such agent shall be the date of such agent’s receipt of the payment
(subject to actual collection of any check): provided, that for purposes of this
Lease, no such payment or collection shall be deemed “accepted” by Landlord if
Landlord mails a check in such amount to Tenant at the address set forth on the
Schedule within a reasonable period after such receipt or collection. The
mailing of such payment to Tenant shall be deemed to be a rejection of Tenant’s
tender of such payment for all purposes as of the date of the lock box agent’s
receipt or collection of such payment, without thereby waiving any default or
any right or remedy of Landlord.
     O. Other Rights. All other rights accruing to Landlord by operation of law
or reserved specifically or by inference by the Landlord pursuant to the
provisions of this Lease.
     11. DEFAULT AND LANDLORD’S REMEDIES.
     A. Defaults. The occurrence of any of the following shall constitute a
default hereunder:
     (1) If Tenant defaults in the payment of Rent (whether Base Rent, Operating
Cost Rent or Additional Rent) or any other sum required to be paid by this
Lease; provided, that Landlord shall not be entitled to exercise its remedies
set forth herein or at law or in equity with respect to such default unless such
default continues for a period of five (5) days after /*1 the due date:
     (2) If Tenant defaults in the prompt and full performance or observance of
any of Tenant’s obligations or agreements as provided in this Lease (except
those specified in Subsections (1). (3). and (4) of this Section 11 A) or in any
other agreement between Landlord and Tenant, provided. that Landlord shall not
be entitled to exercise its remedies set forth herein or at law or in equity
with respect to such default, (a) if such default is cured within ten (10) days
after written notice to Tenant (or immediately upon written notice if the
default involves a hazardous condition), or (b) with respect to a non-hazardous
default which is curable but cannot reasonably be cured within ten (10) days, if
Tenant immediately commences to cure and diligently proceeds to complete the
cure of such default within a reasonable time period which shall in no event
extend beyond thirty (30) days after written notice to Tenant:
     (3) If Tenant abandons or vacates the Premises during the Term; or
     (4) If the leasehold interest of Tenant is levied upon under execution or
is attached under process of law, which levy or attachment continues for a
period of thirty (30) days; or if Tenant becomes insolvent or bankrupt or shall
generally not pay its debts as they become due or shall admit in writing its
inability to pay its debts or shall make an assignment for the benefit of
creditors; or if any proceeding or other action shall be filed by or against
Tenant seeking reorganization, arrangement, adjustment, liquidation, dissolution
or composition of Tenant or its debts under any law relating to bankruptcy
insolvency or relief of debtors, or seeking appointment of a receiver, trustee,
custodian or other similar official for it or any substantial part of its
property (provided, that no such proceeding or action shall constitute a default
under this Lease if Tenant shall vigorously contest the same by appropriate
proceedings and the same shall be vacated or dismissed within thirty (30) days
after the date of filing): or if Tenant is a corporation, partnership or other
entity, Tenant shall be dissolved, liquidated or otherwise cease to exist.
     B. Landlord’s Remedies.
     (1) Upon the occurrence of any one or more defaults by Tenant. Landlord may
elect, at any time thereafter by written notice to Tenant, to terminate this
Lease and Tenant’s right to the Premises as of the date set forth in the notice
or without terminating this Lease, to terminate Tenant’s right to possession of
the Premises as of the date set forth in the notice. Upon any termination of
this Lease, whether by lapse of time or otherwise, or upon any termination of
Tenant’s right to possession without termination of the Lease. Tenant shall
surrender possession and vacate the Premises and deliver possession thereof to
Landlord, and Tenant hereby authorizes Landlord to enter into and upon the
Premises with or without process of law, and to repossess the Premises and to
remove Tenant and all occupants and property therefrom using such force as may
be necessary without being deemed in any manner guilty of trespass, eviction or
forcible entry or detainer, and without relinquishing Landlord’s rights to Rent
and/or damages for the balance of the Term or any other right given to Landlord
hereunder or by law or in equity. Landlord may enforce its rights under this
Lease in one action or in separate actions from time to time. Except as
otherwise provided in this Section 11 Tenant expressly waives the service of any
notice of intention to terminate this Lease or to reenter the Premises, any
demand for payment of Rent or possession, all present or future redemption
rights, and any other notice or demand. Landlord and Tenant each hereby waive
trial by jury in any action, proceeding or counterclaim brought by either party
against the other on all matters arising out of this Lease, Tenant’s use or
occupancy of the Premises, or for recovery of the Premises or eviction. Tenant
agrees not to interpose any counterclaims (other than compulsory counterclaims)
in any proceeding for recovery of the Premises.
     (2) If Landlord elects to terminate Tenant’s right to possession only
without terminating the Lease, Landlord may at Landlord’s
 

      *1   written notice by Landlord to Tenant on the first two (2) occasions
during any calendar year and for a period of five (5) days after the due date on
any subsequent occasions during such calendar year.

-9-



--------------------------------------------------------------------------------



 



option enter into the Premises [ILLEGIBLE] and hold possession thereof as set
forth in Section [ILLEGIBLE] B(1) without such entry and possession terminating
the Lease or releasing Tenant, in whole or in part, from Tenant’s obligation to
pay the Rent hereunder for the full Term, and, at Landlord’s option, the
aggregate amount of the Base Rent and Operating Cost Rent (based upon the amount
thereof for the calendar month immediately preceding the month in which the
default has occurred) for the period from the date stated in the written notice
terminating possession to the staled end of the Term shall be immediately due
and payable by Tenant to Landlord, together with any other monies due hereunder,
and Landlord shall have right to immediate recovery of all such amounts. In
addition, Landlord shall have the right from time to time, to recover from
Tenant, and Tenant shall remain liable for all Rent not theretofore accelerated
and paid pursuant to the foregoing sentence and any other sums thereafter
accruing as they become due under this Lease during the period from the date
stated in the notice terminating possession to the stated end of the Term. Upon
and after entry into possession without termination of the Lease, subject to
Landlord’s right to first rent other vacant areas in the Project, Landlord may
relet the Premises or any part thereof for such Rent, for such time (which may
be a period extending beyond the stated Term of this Lease) and upon such terms
as Landlord in Landlord’s sole discretion shall determine. In any such case,
Landlord may make repairs, alterations and additions in or to the Premises and
redecorate the same to the extent deemed necessary or desirable by Landlord, and
in connection therewith Landlord may change the locks to the Premises, and
Tenant shall upon written demand pay the cost thereof, together with Landlord’s
expenses of reletting. Any proceeds from the reletting of the Premises by
Landlord shall be collected by Landlord and shall first be applied against the
costs and expenses of recently and of reletting the Premises including, without
limitation, all brokerage, advertising, legal, alteration, redecoration, repair
and other reasonably necessary costs and expenses incurred to secure a new
tenant for the Premises, and second to the payment of Rent herein provided to be
paid by the Tenant. If the consideration collected by Landlord upon any such
relating, after payment of the expenses of relating the Premises, is not
sufficient to pay any accelerated amounts of Rent due and owing and to pay
monthly the full amount of the Rent reserved in this Lease and not theretofore
accelerated. Tenant shall pay to Landlord the accelerated amounts upon demand,
and the amount of each monthly deficiency as it becomes due (as the case may
be). If the consideration collected by Landlord upon any such reletting for
Tenant’s account after payment of the expenses of reletting the Premises is
greater than the amount necessary to pay accelerated amounts of Rent due and
owing and to pay the full amount of Rent reserved in this Lease and not
theretofore accelerated, the full amount of such excess shall be retained by
Landlord and in no event shall be payable to Tenant. No such reentry,
repossession, repairs, alterations, additions or reletting shall be construed as
an eviction of Tenant or as an election on Landlord’s part to terminate this
Lease, unless written notice of such intention is given to Tenant, or shall
operate to release Tenant in whole or in part from any of Tenant’s obligations
hereunder. Notwithstanding any reentry or reletting by Landlord. Landlord may at
any time thereafter elect to terminate this Lease for such previous default.
     (3) If Landlord elects to terminate this Lease. Landlord shall be entitled
to recover from Tenant all of the amounts of Rent accrued and unpaid for the
period up in and including (the date of the termination, as well as all other
additional sums for which Tenant is liable, or in respect of which Tenant has
agreed to indemnify Landlord under any of the provisions of this Lease. which
may then be owing and unpaid, and all costs and expenses including, without
limitation, court costs and reasonable attorneys’ fees incurred by Landlord in
the enforcement of rights and remedies hereunder and in addition. Landlord, at
its sole option, shall be entitled to recover from. Tenant and Tenant shall pay
to Landlord, on demand, as final and liquidated damages (and not as a penalty),
a sum equal to the amount of Landlord’s reasonable estimate of the aggregate
amount of Base Rent. Operating Cost Rent and Additional Rent that would be
payable for the period from the date of such termination through the Termination
Date, reduced by the then reasonable rental value of the Premises for the same
period (as such reasonable rental value may be decreased for Landlord’s
reasonably anticipated costs, expenses and delays in reletting the Premises). If
before presentation of proof of such liquidated damages to any court, all or any
part of the Premises shall have been refer by Landlord for all or any part of
such period, the amount of Rent payable upon such reletting shall be deemed to
be the reasonable rentable value for the part or the whole of the Premises elect
during the term of the reletting.
     (4) Upon any default by Tenant under this Lease, Landlord may, but shall
not be obligated to, take any action to cure the default without waiving or
releasing any obligation of Tenant or preventing Landlord from pursuing any
available remedy. All amounts paid or incurred by Landlord in curing any default
of Tenant or performing any of Tenant’s obligations under this Lease, and
reasonable attorneys’ fees in connection therewith, shall be paid by Tenant to
Landlord as Additional Rent on demand.
     (5) Notwithstanding anything in this Lease to the contrary, any and all
remedies set forth in this Lease (a) shall be in addition to any and all other
remedies Landlord may have at law or in equity and (b) shall be cumulative. The
waiver by Landlord of any breach of any term, covenant or condition herein
contained shall only be effective if is in writing and shall not be deemed to be
a waiver of a continuing or subsequent breach of the same, or of any other term,
covenant or condition herein contained. The acceptance of Rent or any other
amounts due hereunder shall not be construed to be a waiver of any breach by
Tenant of any term, covenant or condition of this Lease, and if the same shall
be accepted after the termination of this Lease, by lapse of time or otherwise,
or of the Tenant’s right of possession hereunder, or after the giving of any
notice, such acceptance shall not reinstate, continue or extend the Term of this
Lease or affect any notice given to Tenant prior to the receipt of such amounts,
it being agreed that after the service of notice or the commencement of a suit
or after final judgment for possession of the Premises. Landlord may receive and
collect any Rent and other sums due, and the payment of the same shall not waive
or affect said notice, suit or judgment. No payment by Tenant or receipt by
Landlord of a lesser amount than the amount due hereunder shall be deemed to be
other than on account of the earliest portion thereof due, or as Landlord may
elect to apply such payment, nor shall any endorsement or statement on any check
or letter accompanying a check for payment of Rent be deemed an accord and
satisfaction; and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or to pursue any other
remedy provided in this Lease, Unless otherwise agreed in writing, any partial
payment of Rent which is accepted by Landlord prior to or after commencement of
an action to recover possession of the Premises shall be applied to the balance
due but shall not waive any of Landlord’s rights, or any action to recover
possession of the Premises, for nonpayment of the balance of the Rent owed
Landlord.
     (6) Notwithstanding any provision in this Lease prohibiting Landlord from
exercising its rights if Tenant cures a default within a specified period of
time, if Tenant shall default (a) in the timely payment of Rent (whether any or
all of Base Rent. Operating Cost

-10-



--------------------------------------------------------------------------------



 



Rent or Additional Rent) two (2) [illegible] more times in any period of twelve
(12) consecutive months, or (b) in the performance of any particular term,
condition or covenant of this Lease two (2) or more times in any period of
twelve (12) consecutive months, then, notwithstanding that such defaults shall
have each been cured within any applicable cure period after notice, if any, as
provided in this Lease, in connection with any further similar default during
such twelve-month period (including, without limitation, with respect to
non-payment of Rent, the further non-payment of any kind of Rent payable under
this Lease) Tenant shall not be entitled to any further cure period or notice,
and Landlord shall have the right to exercise all of the remedies provided in
this Lease immediately after the occurrence of such similar default.
     (7) In the event that Tenant shall File for protection under the Bankruptcy
Code now or hereafter in effect, or a trustee in bankruptcy shall be appointed
for Tenant, Landlord and Tenant agree to the extent permissed by law, to request
that the debtor-in-possession or trustee in bankruptcy, if one shall have been
appointed, assume or reject this Lease within sixty (60) days thereafter.
     12. HOLDOVER. If Tenant holds over after the termination or expiration of
the Term without the written consent of Landlord (which may be withheld in
Landlord’s sole discretion), Tenant shall pay Base Rent and Operating Cost Rent
at /*1 twice the rate payable for the month immediately preceding the holding
over, computed on a daily basis for each day Tenant thus remains in possession,
and, in addition. Tenant shall pay Landlord all damages, consequential as well
as direct, sustained by reason of Tenant’s holding over. Alternatively, at the
election of Landlord by written notice to Tenant, such retention of possession
shall constitute a renewal of this Lease for a month-to-month tenancy at /*2
twice the Base Rent and Operating Cost Rent for the immediately preceding month,
and Tenant shall continue to make all other payments required under this Lease.
Neither the acceptance of Rent by the Landlord after termination, nor the
provisions of this Section: (a) shall be construed as, or operate as, a renewal
or as a waiver of landlord’s right of reentry or right to regain possession by
actions at law or in equity or by any other right or remedy hereunder, or
(b) shall be construed as, or operate as, a waiver of any other right or remedy
of Landlord.
     13. SUBORDINATION.
     A. This Lease is and shall be subject and subordinate to each mortgage or
trust deed (“Mortgage”) and each ground lease or other underlying lease (“Ground
Lease”) new or hereafter in force with respect to the Project at the election of
the trustee or mortgagee under or holder of any Mortgage (“Mortgagee”) or the
lessor under any Ground Lease (“Lessor”), including, without limitation, any
amendment, renewal, modification, consolidation, replacement or extension
thereof and all interest thereon and advances thereunder. Any subordination at
the election of any such Mortgagee or Lessor shall be self-operative and no
further instrument of subordination shall be required to make the interest of
such Mortgagee or Lessor superior to the interest of Tenant hereunder. In
confirmation of such subordination, however, within ten (10) days after written
request by Landlord. Tenant shall, without charge, execute and deliver any
necessary or useful instruments acknowledging the subordination of this Lease as
provided herein. Tenant shall not do anything that would constitute a default
under any Mortgage or Ground Lease, or omit to do anything that Tenant is
obligated to do under the terms of this Lease so as to cause Landlord to be in
default thereunder. In the event of the enforcement by any Mortgagee or Lessor
of the remedies provided for by law or by such Mortgage or Ground Lease
(including, without limitation, a deed in lieu thereof). Tenant shall, at the
election and upon demand of any Mortgagee, Lessor or other person succeeding to
the interest of Landlord as a result of such enforcement (“Successor”), attorn,
from time to time, to any such Mortgagee, Lessor or Successor upon the then
executory terms of this Lease provided, that any such Mortgagee, Lessor or
Successor shall not be bound by any payment of Rent for more than one month in
advance; bound by any amendment or modification of this Lease made without the
consent of such Mortgagee, Lessor or Successor subject in any offsets or
defenses Tenant might have against any prior landlord (including, without
limitation, the then defaulting landlord): liable for any act or omission of any
prior landlord (including, without limitation, the then defaulting landlord): or
liable for any security deposit except to the extent held by such Mortgagee,
Lessor or Successor. The provisions of this Section 13 shall inure to the
benefit of any such Mortgagee, Lesser or Successor, shall apply notwithstanding
that, as a matter of law, this Lease may terminate upon the enforcement of any
such Mortgage or Ground Lease, and shall be self-operative upon such election
and demand, and no further agreement shall be required to give effect to such
provisions. Upon request by such Mortgagee, Lessor or Successor, however Tenant
shall execute and deliver any instruments necessary or useful to confirm the
attornment.
     B. Tenant agrees to give any Mortgagee or Lessor a copy of any notice of
default served upon Landlord, provided that prior to such notice Tenant has been
notified in writing of the address of such Mortgagee or Lessor. Tenant further
agrees that if Landlord shall have failed to cure such default within the lime
provided for in this Lease, then such Mortgagee or Lessor shall have an
additional thirty (30) days within which to cure such default, or if such
default cannot be cured within that time, such Mortgagee or Lessor shall have
such additional time as may be necessary to cure such default: provided, that
within such, thirty (30) days, any Mortgages or Lessor as the case may be, has
commenced and is diligently pursuing the cure of such default (including,
without limitation, commencement of foreclosure or lease forfeiture proceedings,
if necessary to effect such cure), and Tenant shall not pursue any of the
remedies it may have for such default and this Lease shall not be terminated
while such cure is being diligently pursued, so long as the default is cured
within a reasonable time thereafter
     14. ASSIGNMENT AND SUBLETTING. /*3
     A. Tenant shall not, without the prior written consent of Landlord in each
instance, (1) assign, transfer, mortgage or encumber, or create or permit any
lien upon, this Lease or any interest under it, (2) allow to exist or occur any
transfer of or lien upon this Lease or the Tenant’s interest herein by operation
of law, (3) sublet the Premises or any part thereof, or (4) permit the use or
occupancy of the Premises or any part thereof for any purpose not provided for
under Section 6 or by anyone other than Tenant and
 

*1.   one hundred fifty percent (150%) of   *2.   one hundred fifty percent
(150%) of   *3.   Sec Exhibit E, Section 34.

- 11 -



--------------------------------------------------------------------------------



 



Tenant’s employees. In no event shall this Lease on any interest herein be
assigned assignable by voluntary or involuntary bankruptcy proceedings or by
operation of law or otherwise, and in no event shall this Lease or any rights or
privileges hereunder be an asset of Tenant under any bankruptcy, insolvency or
reorganization proceedings, except to the extent provided by law.
     B. Consent by Landlord to any assignment, subletting, use, occupancy,
transfer or encumbrance shall not operate to relieve Tenant from any covenant,
liability or obligation hereunder (whether past, present or future), including,
without limitation, the obligation to pay Rent, except to the extent, if any,
expressly provided for in such consent, no shall such consent be deemed to be a
consent to any subsequent assignment, subletting, use, occupancy, transfer or
encumbrance. Tenant shall pay all of Landlord’s reasonable costs, charges and
expenses (including, without limitation, reasonable attorney’s fees) incurred in
connection with any assignment, subletting, use, occupancy, transfer or
encumbrance made or requested by Tenant.
     C. Tenant shall, by notice in writing, advise Landlord of its intention
from, on and after a stated date (which shall not be less than sixty (60) days
after the date of Tenant’s notice) to assign this Lease or sublet any part or
all of the Premises for the balance or any part of the Term. Tenant’s notice
shall include the name and address of the proposed assignee or subtenant, a true
and complete copy of the proposed assignment or sublease, financial statements
for the proposed assignee or subtenant for the preceding two (2) fiscal years
and such additional information as Landlord deems reasonably necessary
concerning the financial responsibility business and character of the proposed
assignee or subtenant. Upon any request for Landlord’s consent under this
Section 14, Landlord shall have the right, to be exercised by giving written
notice to Tenant within thirty (30) days after receipt of Tenant’s notice (and
any additional information reasonably requested by Landlord), to terminate this
Lease with respect to the space described in Tenant’s notice as of the date
stated in Tenant’s notice for the commencement of the proposed assignment or
sublease. If Tenant’s notice covers all of the Premises and if Landlord
exercises its right to terminate this Lease as to the Premises, then the Term of
this Lease shall expire and end on the commencement date stated in Tenant’s
notice as fully and completely as if that date had been the Termination Date.
If, however, Tenant’s notice covers less than all of the Premises, and if
Landlord exercises its right to terminate this Lease with respect to such space,
then as of the commencement date stated in Tenant’s notice, the Rent reserved
herein shall be adjusted on the basis of the number of rentable square feet of
the Premises retained by Tenant, such portion of the Premises shall at Tenant’s
expense be made a separately demised premises in compliance with all legal
requirements and with an appropriate entrance separate from the Premises, and
this Lease as so amended shall continue thereafter in full force and effect. If
Landlord does not exercise its right to terminate as aforesaid. Landlord shall
notify Tenant within such thirty (30) day period whether Landlord consents to
the proposed assignment or sublease, which consent shall not be unreasonably
withheld; provided, that in no event shall Landlord be required to consent to
any assignment or sublease: (1) to a tenant or occupant, or an Affiliate of a
tenant or occupant, in the Project or in another building owned by Landlord or
an Affiliate of Landlord (“Affiliate” means a person controlling, controlled by
or under common control with the designated person). (2) which may violate any
restrictions contained in any mortgage, lease or agreement affecting the Project
or Landlord. (3) which is not in compliance with all of the terms of this
Section and this Lease, or (4) which may cause an excessive density of occupants
or traffic or make excessive demands on the Building systems, services or
facilities.
     D. Upon any assignment or sublease, fifty percent (50%) of the rent and
other consideration (“Excess Consideration”) received by Tenant in excess of the
amount of Base Rent and Operating Cost Rent payable to Landlord under this
Lease, which amount is to be prorated where a part of the Premises is assigned
or subleased, shall be payable by Tenant to Landlord as Additional Rent within
ten (10) days after receipt thereof by Tenant from time to time.
     E. If Tenant shall assign this Lease as permitted herein, the assignee
shall expressly assume all of the obligations of Tenant hereunder and agree to
comply with and be bound by all of the terms, provisions and conditions of this
Lease, in a written instrument satisfactory to Landlord and furnished to
Landlord not later than fifteen (15) days prior to the effective date of the
assignment. If Tenant shall sublease the Premises as permitted herein. Tenant
shall obtain and furnish to Landlord, not later than fifteen (15) days prior to
the effective date of such sublease and in form satisfactory to Landlord, the
written agreement of such subtenant that it shall comply with and be bound by
all of the applicable terms, provisions and conditions of this Lease and that it
will attorney to Landlord, at Landlord’s option and written request in the event
this Lease terminates before the expiration of the sublease.
     F. If any Tenant is a corporation whose stock is not publicly traded on a
recognized national stock exchange, a partnership or other entity, any
transaction or series of related or unrelated transactions (including, without
limitation, any dissolution, merger, consolidation or other reorganization any
withdrawal or admission of a partner or change in a partner’s interest, or any
issuance, sale, gift, transfer or redemption of any capital stock of or
ownership interest in such entity, whether voluntary involuntary or by operation
of law or any combination of any of the foregoing transactions) resulting in the
transfer of control of such Tenant shall be deemed to be an assignment of this
Lease subject to the provisions of this Section 14. The term “control” as used
in this Section 14F means the power to directly or indirectly direct or cause
the direction of the management or policies of Tenant. Any transfer of control
of a subtenant which is a corporation or other entity shall be deemed an
assignment of any sublease. Notwithstanding anything to the contrary in this
Section 14F if the original Tenant under this Lease is a corporation,
partnership or other entity a change or series of changes in ownership of stock
or other ownership interests which would result in direct or indirect change in
ownership of less than fifty percent (50%) of the outstanding stock of or other
ownership interests in such Tenant as of the date of the execution and delivery
of this Lease shall not be considered a change of control.
     G. Any assignment, subletting, use occupancy, transfer or encumbrance of
this Lease or the Premises without Landlord’s prior written consent shall be of
no effect and shall, at the option of Landlord, constitute a default under this
Lease.
     15. SALE BY LANDLORD. In the event of sale or conveyance or transfer by
Landlord of its interest in the Project or in the Building or in this Lease, the
same shall operate to release Landlord (subject to the last sentence of
Section 17 hereof) from any future obligations and any future liability for or
under any of the covenants or conditions, express or implied herein contained in
favor of Tenant, and in such event, and with respect to such obligations,
covenants and conditions. Tenant agrees to look solely to the successor in
interest of Landlord in and to this Lease. This Lease shall not be affected by
any such sale conveyance or transfer
     16. ESTOPPEL CERTIFICATE. Tenant shall, at the request of Landlord at any
time and from time to time upon not less than ten (10) days prior written
notice, without charge, execute, acknowledge in recordable form, and deliver to
Landlord (or to any of Landlord’s Mortgagees, Lessors, auditors or prospective
purchasers of the Project or any part thereof) a certificate stating that

-12-



--------------------------------------------------------------------------------



 



this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of such modification and certifying that this Lease, as so modified,
is in full force and effect), and the dates to which the Rent and other charges
are paid, and that Tenant is paying Rent on a current basis with no offsets or
claims, and there are not, to Tenant’s knowledge, any uncured defaults on the
part of Landlord (or specifying such offsets, claims or defaults, if any are
claimed). Such certificate may require Tenant to specify the date of
commencement of Rent, the Commencement Date, the Termination Date, the Base
Rent, current Operating Cost Rent estimates, the rentable square feet in the
Premises, the date to which Rent has been paid, whether or not Landlord has
completed any improvements required to be made to the Premises and such other
matters as may be reasonably required. Any such certificate may be relied upon
by any prospective purchaser or encumbrancer of all or any portion of the
Project, any Mortgagee or Lessor, auditor or any other person to whom it is
delivered. The failure to deliver such statement within the time required
hereunder shall, without limiting Landlord’s rights and remedies for such
failure, be conclusive evidence, binding upon Tenant, that this Lease is in full
force and effect, without modification except as may be represented by Landlord,
that there are no uncured defaults by Landlord and that not more than one (1)
month’s Rent has been paid in advance, and the Tenant shall be estopped from
asserting any defaults known to it that time.
     17. SECURITY DEPOSIT. Tenant has deposited with Landlord the security
deposit, if any, set forth on the Schedule to secure Tenant’s performance of its
obligations under this Lease. If Tenant defaults, Landlord may, without
prejudice to Landlord’s other remedies, apply part or all of the security
deposit to cure Tenant’s default, If Landlord so uses part or all of the
security deposit, then Tenant shall within ten (10) days after written demand,
pay Landlord the amount necessary to restore the security deposit to its
original amount. Landlord may mix the security deposit with its own funds,
without payment of interest. Any part of the security deposit not used by
Landlord as permitted by this Section shall be returned to Tenant (or to the
last assignee of Tenant’s interest) at the expiration or termination of this
Lease. The security deposit is not an advance payment of Rent or a limitation on
Landlord’s damages for any default by Tenant. Upon any sale or transfer of
Landlord’s interest in this Lease, Landlord shall transfer the security deposit
to Landlord’s successor in interest and shall thereupon be released from all
further liability for repayment of the security deposit.
     18. FORCE MAJEURE. Except as specifically provided to the contrary in this
Lease, this Lease and the obligation of Tenant to pay Rent hereunder and perform
all of Tenant’s covenants and agreements hereunder shall not be impaired nor
shall Landlord be in default hereunder because Landlord is unable to fulfill any
of its obligations under this Lease, if Landlord is prevented or delayed from so
doing by any of the following (which shall be referred to herein as a “Force
Majeure”): any acts of God, casualty accident, breakage, repairs, alterations,
replacements, improvements, strike or labor troubles, shortages of labor or
materials, or any other similar or dissimilar cause whatsoever beyond the
reasonable control of Landlord, including, without limitation, energy shortages,
governmental preemption in connection with a national emergency, or by reason of
governmental laws or any rule, order, regulation or directive of any department,
subdivision, agency or personnel thereof or by reason of the conditions of
supply and demand which have been or are affected by war or other emergency.
Further, Landlord shall not be deemed in default for failure to perform its
obligations under this Lease, (a) if such failure is cured within thirty
(30) days after Tenant gives written notice to Landlord of such alleged failure,
or (b) with respect to a failure which reasonably requires more than thirty
(30) days to cure, if Landlord immediately commences to cure and diligently
proceeds to complete the cure of such failure within a reasonable time period,
which shall in no event, subject to Force Majeure, extend beyond ninety
(90) days after written notice to Landlord.
     19. PERSONAL PROPERTY AND TENANT FIXTURES. Tenant hereby grants a security
interest to Landlord in all of Tenant’s personal property and fixtures situated
and to be situated on the Premises security for the payment of all Rent due on
to become due hereunder. Said property shall not be removed therefrom without
the consent of Landlord until all Rent due or to become due hereunder shall have
first been paid and discharged. It is intended by the parties hereby that this
Locase constitutes a security agreement creating a security interest in and to
such property, subject to the liens of any existing creditors, and Landlord,
upon default of Tenant in the payment of Rent, shall have all the rights of a
secured party, as provided in the Oklahoma Uniform Commercial Code, as from time
to time in effect. Tenant agrees to excute any financing statements or other
documents necessary or useful to perfect the security interest granted herein.
Landlord may at its option file a copy of this Lease as a financing statement.
     20. NOTICES. All notices and approvals to be given by one party to the
other party under this Lease shall be given in writing by United States mail,
delivery by a nationally recognized overnight courier service or by personal
delivery as follows: to Landlord at the address set forth on the Schedule, or to
such other person or at such other address designated by notice to Tenant; and
to Tenant at the address set forth on the Schedule, or to such other person or
at such other address designated by notice to Landlord. Mailed notices shall be
sent by United States certified or registered mail, return receipt requested,
postage
prepaid, and shall be deemed to have been given upon posting in the United
States mails. Notice by nationally recognized overnight courier service shall be
deemed given upon receipt by the addressee or upon refusal by the addressee to
accept delivery thereof. Notices by personal delivery shall be deemed given upon
personal delivery.
     21. QUIET POSSESSION. So long as Tenant shall observe and perform the
covenants and agreements binding on it hereunder. Tenant shall at all times
during the Term and subject to the provisions of this Lease peacefully and
quietly have and enjoy the possession of the Premises without any encumbrance or
hindrance by, from or through Landlord, its successors or assigns.
     22. REAL ESTATE BROKERS. Landlord and Tenant each represent that it has not
dealt with any real estate broker with respect to this Lease, except for any
broker set forth on the Schedule (whose commission, if any, shall be paid by
Landlord pursuant to separate written agreement), and, to its knowledge, no
other broker initiated or participated in the negotiation of this Lease,
submitted or showed the Premises to Tenant or is entitled to any commission in
connection with this Lease. Tenant agrees to indemnify and hold Landlord
harmless from all claims, liability or expense (including, without limitation,
reasonable attorney’s fees) for brokerage commissions or finder’s fees as a
result of Tenant’s actions or alleged actions.
     23. CONDEMNATION. If during the Term all or any part of the Premises shall
be taken by eminent domain, this Lease shall terminate as to the part so taken
on the date Tenant is required to deliver possession to the condemning
authority. If this Lease is not terminated as provided below. Landlord shall
make such repairs and alterations as may be necessary in order to restore the
part not taken to useful condition (excluding Tenant’s property and improvements
made by Tenant); and, effective upon the date of taking,

-13-



--------------------------------------------------------------------------------



 



the Base Rent and Operating Cost Rent shall be reduced proportionately and
equitably used on the portion taken. If all or any portion of the Project or
Premises are taken by eminent domain so that the Premises cannot be reasonably
used for Tenant’s Permitted Use, then at the option of either party this Lease
may be terminated effective as of the date of the taking and all Rent reserved
hereunder shall be paid to the date of such taking. If any condemnation
proceeding shall be instituted in which it is sought to take or damage any part
of the Project, or if the grade of any street or alley adjacent to the Project
is changed by any competent authority and such taking, damage or change of grade
in Landlord’s opinion substantially impairs the use or operation of the Building
or the Project, or makes it necessary or desirable to remodel the Building or
the Project. Landlord shall have the right to terminate this Lease upon not less
than ninety (90) days’ notice prior to the date of termination designated in the
notice. All compensation awarded for any taking of the fee and the leasehold
shall belong to and be the property of Landlord; provided, that so long as the
same does not diminish the amount of the award or consideration to Landlord for
taking of real property interests. Tenant shall be entitled to recover from the
condemning authority any separate award for relocation or moving expenses, trade
fixtures and personal property Tenant is entitled to remove from the Premises,
or loss of business. The term “eminent domain” shall include the exercise of any
similar governmental power and any purchase or other acquisition in lieu of
condemnation.
     24. LIMITATION OF LIABILITY. Tenant specifically agrees to look solely to
Landlord’s interest in the Project for the recovery of any judgment against
Landlord; it being agreed that Landlord (and if Landlord is a partnership, its
partners whether general or limited; or if Landlord is a corporation, its
directors, officers or shareholders: or if Landlord is a trust, its trustees or
beneficiaries) shall never be personally liable for any such judgment. All such
personal liability for any representation, warranty, covenant, undertaking or
agreement under this Lease is hereby waived and released by Tenant and by all
persons claiming by, through or under Tenant. The provisions of this Section are
not intended to, and shall not, limit any right that Tenant might otherwise have
to obtain injunctive relief against Landlord or Landlord’s successors in
interest or any suit or action in connection with enforcement or collection of
amounts which may become owing or payable under or on account of insurance
maintained by Landlord.
     25. MISCELLANEOUS.
     A. Except as otherwise expressly set forth herein, wherever the consent or
approval of either Landlord or Tenant is required by the provisions of this
Lease, such party shall not unreasonably withhold or delay such consent or
approval. Tenant hereby waives any claim for damages, liability, abatement or
set off against Landlord based upon any assertion that Landlord has unreasonably
withheld or delayed any consent or approval requested by Tenant under this
Lease, and Tenant’s sole remedy in any such case shall be an action or
proceeding for specific performance, injunction or declaratory judgment.
     B. All amounts owed to Landlord hereunder for which the date of payment is
not expressly fixed herein, shall be paid as Additional Rent within ten
(10) days after Landlord’s statement and shall bear interest as provided in
Section 2D(2) until paid.
     C. The words “re-enter” and “reentry” as used in this Lease are not
restricted to their technical legal meaning. The term “Landlord,” as used in
this Lease, means only the landlord from time to time, and upon conveying or
transferring its interest, such conveying or transferring landlord shall be
relieved from any further obligation or liability pursuant to Sections 13, 15
and 17 of this Lease. Time is of the essence of this Lease and each and all of
its provisions.
     D. Submission of this instrument for examination or signature by Tenant
does not constitute a reservation of or option or offer for lease, and it is not
effective as a lease or otherwise until execution and delivery by both Landlord
and Tenant.
     E. The invalidity or unenforceability of any provision hereof shall not
affect or impair any other provisions.
     F. This Lease shall be governed by and construed pursuant in the laws of
the State of Oklahoma.
     G. Should any mortgagee require a modification of this Lease, which
modification will not bring about any increased cost or expense to Tenant or in
any other way substantially /*1 change the rights and obligations of Tenant
hereunder. Tenant agrees that this Lease may be so modified. Within twenty
(20) days after written request by Landlord. Tenant shall furnish to Landlord a
statement of the current financial condition of Tenant in a form reasonably
satisfactory to Landlord.
     H. In the event of any litigation or arbitration between Landlord and
Tenant with respect to the enforcement or interpretation of this Lease, the
nonprevailing party shall pay the reasonable costs and attorney’s fees of the
prevailing party. Tenant shall pay all costs, charges and expenses, including
the reasonable fees of attorneys, agents and others retained by Landlord,
incurred by Landlord in any litigation, arbitration, negotiation or transaction
in which Tenant causes Landlord, without Landlord’s fault;. to become involved
or concerned. /*2
     I. Captions or titles in this Lease are inserted as a matter of convenience
and for reference and in no way define, limit or describe the scope of this
Lease nor any provision thereof. Words and phrases used in the singular shall be
deemed to include the plural and vice versa, and nouns and pronouns used in any
particular gender shall be deemed to include any other gender If more than one
person or entity signs this Lease as Tenant, each such Tenant will be jointly
and severally liable for all of the obligations of Tenant as provided in this
Lease. This Lease shall be construed without regard to any presumption or other
rule requiring construction against the party causing this Lease to be drafted.
If any deletions are made from this Lease form, this Lease shall be interpreted
as if the deleted portion had never been part of this Lease.
     J. All rights and remedies of Landlord under this Lease, or that may be
provided by law may be exercised by Landlord in its own name individually, or in
its name by any agent thereof, and all legal proceedings for the enforcement of
any such rights or remedies, may be commenced and prosecuted to final judgment
and executed by Landlord in its own name individually or in its name by any
agent thereof. Landlord and Tenant each represents to the other that each has
full power and authority to execute this Lease and to make and perform the
agreements herein contained.
 

*1.   materially and adversely   *2.   See Exhibit E, Section 33.

-14-



--------------------------------------------------------------------------------



 



     K. Nothing in this Lease shall be construed to prevent Landlord from paying
for services rendered or materials delivered with respect to the Project or to
the Premises (including, without limitation, management services and contracting
out capital improvements or other capital repairs or construction items) by
Affiliates of Landlord provided that the fees or costs of such services and
materials are at market rates in the Oklahoma City metropolitan area. All such
fees or costs paid by Landlord to such Affiliates shall be deemed to constitute
Operating Costs on the same terms and conditions as if such fees and costs were
paid to non-Affiliates of Landlord.
     L. This Lease (including, without limitation, all exhibits and riders
attached hereto, all of which are hereby made a part of this Lease and
incorporated by this reference) constitutes the entire agreement between the
Landlord and the Tenant. Tenant acknowledges that it has not been induced to
enter this Lease by any promises, assurances, agreements, statements or
representations (collectively, “Representations”) which are not set forth in
this Lease (including, without limitation, any Representations concerning
Operating Costs; the Premises; the Project; the suitability of the Premises,
proper zoning or availability of necessary permits and authorizations for
Tenant’s Permitted Use; exclusive rights; or any other matter). Tenant
acknowledges that it has not relied on any such Representations, agrees that no
such Representations shall be used in the construction or interpretation of this
Lease and agrees that Landlord shall have no liability for any consequences
arising as a result of any such Representations. No subsequent alteration,
amendment, change, or addition to this Lease shall be binding upon Landlord or
Tenant unless in writing and signed by both parties.
     M. Landlord’s title is and always shall be paramount to the interest of
Tenant, and nothing herein contained shall empower Tenant to do any act which
can, shall or may encumber Landlord’s title. Tenant shall not record or file in
any public records this Lease or any memorandum thereof.
     N. This Lease does not grant any rights to light or air over or about the
Project. Landlord specifically excepts and reserves to itself the use of any
roofs, the exterior portions of the Premises, all rights to and the land and
improvements below the improved floor level of the Premises, the improvements
and air rights above the Premises and the improvements and air rights located
outside the demising walls of the Premises, and such areas within the Premises
as are required for installation of utility lines and other installations
required to serve any occupants of the Project and the right to maintain and
repair the same, and no rights with respect thereto are conferred upon Tenant
unless otherwise specifically provided herein.
     O. Subject to the terms of Section 14, each provision of this Lease shall
extend to and shall, as the case may require, bind and inure to the benefit of
Landlord and Tenant and their respective heirs, legal representatives and
successors and assigns.
     P. No rental or other payment for the use or occupancy of the Premises
shall be or is based in whole or in part on the net income or profits derived by
any person from the Building or the Premises, and Tenant agrees it that will not
enter into any sublease, license, concession or other agreements for any use or
occupancy of the Premises which provides for a rental other payment for such use
or occupancy based in whole or in part on the net income or profits derived by
any person from the Premises.
   IN WITNESS WHEREOF, the parties have executed this Lease as of the above
date.

                      LANDLORD:       TENANT:    
 
                    TEACHERS INSURANCE AND ANNUITY       RICKS EXPLORATION, INC.
         ASSOCIATION OF AMERICA                
 
                   
By:
  /s/ MARK J. WOOD       By:   /s/ ART L. SWANSON    
 
                   
Name:
  MARK J. WOOD       Name:   ART L. SWANSON    
Title:
  ASSISTANT SECRETARY       Title:   PRESIDENT    

-15-



--------------------------------------------------------------------------------



 



Exhibit A
Floor Plan of the Premises
[Diagram]

      Oklahoma Tower
210 Park Avenue
Oklahoma City, Oklahoma
  PLAN-LEVELS 25-31
(IMAGE) [d56711d5671101.gif]

     The Premises is located on floor 30 of the Project.

 



--------------------------------------------------------------------------------



 



Exhibit A-1
Floor Plan of the Expansion Space
[Diagram]

     
Oklahoma Tower
210 Park Avenue
Oklahoma City, Oklahoma

  PLAN-LEVELS 25-31
(IMAGE) [d56711d5671101.gif]

     The Expansion Space is located on floor 30 of the Project.

 



--------------------------------------------------------------------------------



 



Exhibit A-2
Floor Plan of the Thirty-First Floor Refusal Space
[Diagram]

     
Oklahoma Tower
210 Park Avenue
Oklahoma City, Oklahoma

  PLAN-LEVELS 25-31
(IMAGE) [d56711d5671101.gif]

     The Thirty-First Floor Refusal Space is located on floor 31 of thc Project.

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
LEGAL DESCRIPTION
A tract or parcel of land located in Block 35, OKLAHOMA CITY ORIGINAL TOWNSITE,
SE/4, Section 33, T12N, R3W, I.M., Oklahoma County, Oklahoma, more particularly
described as follows: Beginning at a point on the North line of Block 35,
OKLAHOMA CITY ORIGINAL TOWNSITE, which point is 145.00 feet West of the N.E.
corner of said Block 35; thence N 88°-32’-54” W along said North line of Block
35 a distance of 185.00 feet; thence S l°-27 ‘06” W a distance of 125.00 feet;
thence S 88°-32’-54” E a distance of 185.00 feet, thence N l°-27’06” E a
distance of 125.00 feet to the point or place of beginning.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
LEASEHOLD IMPROVEMENTS
(ALLOWANCE)
     1. Tenant Finish Allowance and Costs. Landlord shall provide an allowance
(“Tenant Finish Allowance”) not to exceed $21.50 per rentable square foot in the
Premises (total $333,594.00 based on 15,516 rentable square feet) or the actual
cost, of such improvements, whichever is less, to be applied to the total cost
of constructing Tenant’s leasehold improvements in the Premises (“Tenant Finish
Costs”), including, without limitation: space planning and design fees;
architectural and engineering fees; required building permits; actual cost of
labor, materials, equipment and services; actual cost of Tenant signage; and the
costs of removing, modifying, relocating or making additions to any existing
improvements to accommodate Tenant’s space plan. Tenant Finish Costs shall
exclude expenses in connection with services provided by Tenant or Tenant’s
employees; telephone, communications and computer equipment and wiring; and
personal property items such as decorations, an work, furniture, equipment, or
trade fixtures not permanently attached to the Premises.
The Tenant Finish Allowance shall be applied as follows:
(a) Up to $232,740.00 of the Tenant Finish Allowance (based on $15.00 per
rentable square foot in the Premises) may be used for the initial improvement of
the Premises;
(b) Any unexpended portion of the initial $232,740.O0 of the Tenant Finish
Allowance, plus up to an additional $50,427.00 (based on $3.25 per rentable
square foot in the Premises) may be used during Months 61 through 96 of the
Term; and
(c) Any unexpended portion of the initial $283,167.00 of the Tenant Finish
Allowance, plus up to an additional $50,427.00 (based on $3.25 per rentable
square foot in the Premises) may be used during Months 121 through 132 of the
Term.
Any unused portion of the Tenant Finish Allowance may be carried forward,
without interest, as above provided, and the entire unused amount of the Tenant
Finish Allowance shall automatically terminate at the end of Month 132 of the
Term without further credit or payment.
     2. Plans. Tenant shall promptly devote such time in consultation with
Landlord and Landlord’s architect (“Architect”) as necessary to finalize an
initial plan (“Initial Plan”) for Tenant’s leasehold improvements in the
Premises (or, if the Initial Plan has been completed and approved by Landlord
and Tenant, such plan is attached hereto as Exhibit C-1). If not included in the
Initial Plan and if necessary for the performance of Landlord’s Work (as
hereafter defined), Landlord shall cause to be prepared final architectural and
engineering plans, specifications and working drawings for Tenant’s leasehold
improvements in the Premises (“Architectural Plans”) based on the Initial Plan.
Tenant shall, within five (5) business days after written request, furnish to
Landlord such information as necessary to enable the Architect and Landlord’s
engineer (“Engineer”) to prepare the Initial Plan and any necessary
Architectural Plans, The information to be furnished by Tenant shall include,
without limitation:
(a) Any requirements of the Tenant for the Premises which are in excess of or
otherwise vary in any respect from Building standard items, and all critical
dimensions.
(b) Special loading, such as the location of and requirements for file cabinets
or special equipment.
(c) Openings in the walls or floors.

C-1



--------------------------------------------------------------------------------



 



(d) Special heating, ventilating, air conditioning, electrical, sprinkler,
lighting, security system, or plumbing work.
(e) Location and dimensions of telephone equipment areas, and location of
telephone and electrical outlets, switches and lights.
(f) Partitions — locations and type, including doors and hardware, windows,
glass partitions and special framing or support.
(g) Special cabinet work and other millwork items.
(h) Variations to standard cciling heights.
(i) Location and color selection of painted areas.
(j) Location and selection of floor covering and wall coverings.
(k) Location and type of any kitchen equipment.
(l) Such additional information as reasonably specified by Landlord.
Within five (5) business days after the completed Architectural Plans have been
submitted to Tenant. Tenant shall provide Landlord with Tenant’s written
approval of such Architectural Plans (or Tenant’s disapproval with a written
explanation of any changes required therein) and shall redeliver the
Architectural Plans to Landlord for Landlord’s final approval. If Landlord or
Tenant do not approve any of the Architectural Plans, the parties shall promptly
revise such plans and resubmit such plans until the same are approved by
Landlord and Tenant. Unless otherwise specified in the Architectural Plans,
Landlord’s Work shall be constructed with Building standard materials (or
comparable substitute materials designated by Landlord) in amount, type and
quality; and Tenant shall promptly make any necessary selections. If final
Architectural Plans are included in the Initial Plan or are unnecessary to
perform the work, the term “Architectural Plans” as used herein shall mean the
Initial Plan and any supplemental plans and specifications approved by Landlord
and Tenant. All costs and expenses relating to the preparation or review of the
Initial Plan and the Architectural Plans, and any changes thereto or revisions
thereof, shall be included in the Tenant Finish Costs and shall be paid as
provided in Section 3 of this Exhibit.
     All plans and specifications for any work in the Premises or the Project
(whether Landlord’s Work, Additional Work, or any work performed by Tenant as
hereafter provided) shall be subject to Landlord’s prior written approval, which
approval shall not be unreasonably withheld. Landlord may withhold its approval
of any plans or specifications if, in Landlord’s reasonable opinion, the work
would: involve a structural revision to the Project; adversely affect the market
value or appearance of the Project; violate Landlord’s criteria for those
portions of the Premises which are visible from the common areas or from the
exterior of the Project; adversely affect the strength, structural integrity or
safety of the Project; adversely affect the proper functioning and efficiency of
the systems of the Project; violate any requirements of applicable law or of any
holder of a mortgage on or insurer of the Project (or require Landlord to
perform any work or incur any expense in connection therewith); adversely affect
any other rentable space in the Project or increase the expense of operating the
Project; not be in keeping with the character of the Project; or involve a
substantial risk of delaying the performance of Landlord’s Work due to
unavailability or shortages of labor or materials, extra lead or performance
time or other requirements for the work. The foregoing reasons are not
exclusive, and Landlord may reasonably withhold its approval for other similar
or dissimilar reasons. Landlord may disapprove any plans in part, reserve
approval of any items pending its review and approval of other plans, and
condition its approval upon Tenant making revisions to the plans or supplying
additional information. Any review or approval of any

C-2



--------------------------------------------------------------------------------



 



plans or work by Landlord is solely for its benefit, and without any
representation, warranty or liability to Tenant or any other person with respect
to the adequacy, correctness or sufficiency thereof, the fitness for any
purpose, compliance with applicable legal requirement or otherwise.
     Except as otherwise provided herein and in the Lease, Landlord will provide
the Premises to Tenant in its existing condition, “as is.” The leasehold
improvements which presently exist in the Premises may be used in connection
with Tenant’s leasehold improvements. All existing leasehold improvements which
are: (a) salvaged during any demolition of existing leasehold improvements: and
(b) not reincorporated into the Premises during the construction of Landlord’s
Work, will remain the property of Landlord and will be delivered to Landlord in
reusable condition, to the extent reasonably practicable, free from an claim
thereby by Tenant.
     3. Payment. Subject to the terms of Section 1. Landlord shall pay an amount
not to exceed the Tenant Finish Allowance toward the Tenant Finish Costs for
Landlord’s Work, and Tenant shall pay for all Tenant Finish Costs in excess of
the Tenant Finish Allowance (“Excess Costs”) as Additional Rent as hereafter
provided.
     Subsequent to the execution of the Lease by Landlord and Tenant and
promptly after Landlord’s approval of the Architectural Plans, Landlord will
extend an invitation to bid on the construction to no fewer than three (3) and
no more than five (5) potential general contractors selected by Landlord. The
potential general contractors will be allowed no fewer than seven (7) and no
more than ten (10) days to submit their bids on the construction from the date
the invitations to bid are extended. As soon as reasonably practicable after
bids are received from the potential general contractors, Landlord will examine
the bids and will select the lowest bid which, in Landlord’s reasonable
judgment, will most accurately complete the construction in accordance with the
Final Architectural Plans.
     Before commencing Landlord’s Work, Landlord shall provide to Tenant a
written proposal (“Tenant Cost Proposal”) for the total Tenant Finish Costs for
Landlord’s Work. If the Tenant Cost Proposal is more than the Tenant Finish
Allowance, Landlord and Tenant will either; (a) approve in writing the Tenant
Cost Proposal and the amount of any Excess Costs: or (b) revise Landlord’s Work
as necessary to reduce the Tenant Cost Proposal to no more than the Tenant
Finish Allowance plus such amount of Excess Costs as may be approved by Landlord
and Tenant. Tenant shall give immediate attention to the Tenant Cost Proposal
and respond to any requests from Landlord within five (5) business days. Within
five (5) business days after submission to it of the final Tenant Cost Proposal
and Architectural Plans, Tenant shall authorize Landlord in writing to proceed
with Landlord’s Work, and Tenant also shall pay to Landlord the estimated amount
of any Excess Costs (or shall provide security satisfactory to Landlord for
payment of such Excess Costs) No work shall be commenced until Tenant has
complied with the requirements of this Section. Once the final Tenant Cost
Proposal and Architectural Plans have been approved by Landlord and Tenant,
Landlord’s Work and the Tenant Cost Proposal shall not be changed except by
written change order approved by Landlord and Tenant or as otherwise provided in
this Exhibit; and in any such case, Landlord shall deliver to Tenant a revised
Tenant Cost Proposal indicating the revised total for Excess Costs, if any.
Within five (5) business days after submission to Tenant of the revised Tenant
Cost Proposal, Tenant shall authorize Landlord in writing to proceed with
Landlord’s Work as so revised and shall pay to Landlord any additional estimated
amount of Excess Costs (or shall provide security satisfactory to Landlord for
payment of such Excess Costs); and Landlord shall not be required to proceed
further with the work until Tenant has complied with the requirements of this
Section. Any unpaid balance of Excess Costs shall be paid to Landlord by Tenant
within thirty (30) days of Landlord’s statement following substantial completion
of Landlord’s Work.
     4. Landlord’s Work. As Landlord’s Work, Landlord shall cause its contractor
to construct leasehold improvements in the Premises substantially in accordance
with the Initial Plan and any Architectural Plans approved by Tenant and
Landlord as provided in Section 2 of this Exhibit. Any work required by Tenant
in addition to Landlord’s Work shall be constructed at Tenant’s expense by
Landlord as Additional Work as provided

C-3



--------------------------------------------------------------------------------



 



in Section 5 of this Exhibit or by Tenant pursuant to Section 7 of this Exhibit
in a manner that does not interfere with Landlord’s Work or other work in the
Project.
     Following compliance with Sections 2 and 3 of this Exhibit, Landlord shall
obtain a building permit and, subject to the other terms and conditions of this
Exhibit and the Lease, shall proceed diligently to cause Landlord’s Work to be
substantially completed. It is expressly understood that all work to be done in
the Premises shall be subject to approval by Landlord and that no work shall be
undertaken in the Premises until such approval is given in writing.
     For purposes of this Exhibit, “substantial completion” means:
(i) completion of Landlord’s Work except for minor finishing and punchlist
activity which docs not materially interfere with Tenant’s use and occupancy of
the Premises; and (ii) issuance of any necessary municipal certificate of
occupancy Within thirty (30) days after the Commencement Date of the Lease, the
parties shall inspect the Premises, have all systems demonstrated, and prepare a
punchlist of incomplete or defective details of construction. Landlord will use
reasonable diligence to promptly complete the punchlist items after Tenant
provides the punchlist to Landlord. A certificate signed by the Architect that
Landlord’s Work has been substantially completed or finally completed shall be
conclusive and binding on the parties.
     5. Additional Work. Except to the extent described in this Exhibit or in
the Lease, Landlord has no obligation to do or pay for any work to the Premises
(or any plans or spccifications relating thereto). If Tenant shall require other
work or materials (“Additional Work”) in the Premises in addition to Landlord’s
Work, Tenant shall deliver to Landlord for its approval final Architectural
Plans for such Additional Work at or before the time Tenant is required pursuant
to Section 2 of this Exhibit to deliver Tenant’s written approval of the
Architectural Plans for Landlord’s Work. If Landlord does not approve of the
Architectural Plans for the Additional Work, as delivered by Tenant. Landlord
shall advise Tenant generally of the changes required in such Plans so that they
will meet with Landlord’s approval. Tenant shall cause the Architectural Plans
for the Additional Work to be revised and delivered to Landlord for its final
review and approval within five (5) business days after Tenant’s receipt of such
advice or Tenant shall be deemed to have abandoned its request for such
Additional Work. All Architectural Plans for the Additional Work (together with
any changes to the Architectural Plans for the Landlord’s Work which may be
required as a result thereof) shall be prepared and completed at Tenant’s sole
cost and expense.
     Landlord shall furnish Tenant with written estimates of the cost of the
Additional Work within fifteen (15) business days after receipt by Landlord of
the Architectural Plans for the Additional Work. If Tenant approves such written
estimates. Tenant shall authorize Landlord in writing to proceed with the
Additional Work within seven (7) business days after Tenant’s receipt of the
estimates, and Tenant shall also pay to Landlord the estimated cost of such
Additional Work (or shall provide security satisfactory to Landlord for payment
of the cost of such Additional Work). If Tenant fails to comply with such
requirements within seven (7) business days after receipt of the written
estimates. Landlord shall not be authorized or required to proceed with any
Additional Work; and Tenant shall be deemed to have abandoned its request
therefor. If, however, Tenant complies with such requirements within said seven
(7) day period and makes all payments when required herein. Landlord agrees to
cause the Additional Work to be performed by Landlord’s contractors. Any unpaid
balance of the cost of the Additional Work shall be paid by Tenant to Landlord
within thirty (30) days of Landlord’s statement following substantial completion
of such Additional Work. If Landlord is not required to perform Additional Work
as provided in this Section 5. the alterations and improvements to be made to
the Premises by Landlord prior to the commencement of the Term of the Lease
shall be limited to Landlord’s Work.
     6. Commencement of Rent. The Commencement Date of the Lease shall not occur
and Tenant’s obligation to pay Rent under the Lease shall not commence until
Landlord has substantially completed all of Landlord’s Work: provided, however,
that if Landlord is delayed in substantially completing Landlord’s Work as a
result of any one or more of the following (“Tenant Delay”):

C-4



--------------------------------------------------------------------------------



 



(a) Tenant’s failure to devote the time or furnish all or any of the information
or approvals required under Section 2 of this Exhibit in connection with the
Initial Plan or the Architectural Plans for Landlord’s Work, or to furnish the
approvals or make the payments within the time periods specified in Section 3 of
this Exhibit; or
(b) Tenant’s failure to furnish Architectural Plans for any Additional Work, or
revisions thereto, as required hereby, or Tenant’s failure to approve cost
estimates or make the payments for the Additional Work within the time periods
specified in Section 5 of this Exhibit; or
(c) Tenant’s request for materials, finishes or installations other than
Building standard items; or
(d) Tenant’s changes in the Landlord’s Work, in the Architectural Plans relaing
thereto, or in the Architectural Plans for the Additional Work (notwithstanding
Landlord’s approval of any such changes); or
(e) Any other act or omission by Tenant or its employees, contractors, or
agents;
then and in any such event, Landlord shall cause the Architect to certify the
date on which Landlord’s Work would have been completed but for any Tenant
Delay, and the Commencement Date and Tenant’s obligation to pay Rent under the
Lease shall occur and commence as of such date, and shall not otherwise be
affected or deferred on account of such delay. Additionally, Tenant shall
indemnify Landlord against any additional cost in completing Landlord’s Work and
other damages to Landlord caused by any Tenant Delay
     7. Access By Tenant Prior To Commencement Of Term. Landlord, in Landlord’s
discretion, may permit Tenant and Tenant’s agents to enter the Premises prior to
the Commencement Date of the Lease upon reasonable notice during business hours
to make the Premises ready for Tenant’s use and occupancy. Any such permission
shall constitute a license only, and such license shall be conditioned upon:
(a) Tenant working in harmony and not interfering with Landlord and Landlord’s
agents, contractors, workers, and suppliers in doing Landlord’s Work or
Additional Work, if any or, with other work in the Project, other tenants and
occupants of the Project, or the general operation of the Project; (b) Tenant
obtaining Landlord’s prior written approval of the proposed contractors; and
(c) Tenant depositing with Landlord in advance of any work, in form and
substance reasonably satisfactory to Landlord, (i) security reasonably
satisfactory to Landlord for the lien-free completion thereof, (ii) plans and
specifications for such work, (iii) any necessary permits or licenses, and
(iv) certificates of insurance (with coverages and amounts satisfactory to
Landlord and naming Landlord and its management company and mortgagee as
additional insured) and instruments of indemnification as Landlord may
reasonably require against claims and liabilities which may arise out of such
entry or work. Such pre-term access shall be subject to scheduling by Landlord.
Landlord shall have the right to withdraw such license upon twenty-four
(24) hours’ written notice to Tenant for reasonable cause prior to the
commencement of the Term of the Lease. Tenant agrees that Landlord shall not be
liable in any way for any injury, loss or damage which may occur to any of
Tenant’s property placed or installations made in the Premises prior to the
commencement of the Term of the Lease, the same being at Tenant’s sole risk; and
Tenant agrees to indemnify, defend and save harmless Landlord from all
liabilities, costs, damages, fees and expenses arising out of or connected with
the activities of Tenant or its agents, contractors, suppliers or workmen in or
about the Premises or the Building prior to the commencement of the Term of the
Lease Any entry or work by or on behalf of Tenant under this Section shall be
subject to all of the terms and conditions of the Lease, including without
limitation Sections 5A and B thereof. If such entry or work causes extra costs
to Landlord or extraordinary use of Project services, Tenant shall reimburse
Landlord for such extra costs or extraordinary services within thirty (30) days
after landlord’s statement.
     8. Telephones/Wiring. Tenant shall at its expense install and maintain all
telephone and communications wiring and equipment from the service access point
in the Project to and within the Premises, and arrange directly

C-5



--------------------------------------------------------------------------------



 



with the telephone company and suppliers of its choice for all service and
connections. The installation of all telephone, communications, computer,
security, and other wiring and equipment shall be subject to Landlord’s prior
written consent as provided in this Exhibit or in Section 5 of the Lease.
     9. Thirtieth Floor Common Areas. The common areas and the
handicapped-accessible restroom on the thirtieth (30th) floor of the Project
shall be remodeled by Landlord at its expense Such construction, to the extent
reasonably practicable, shall coincide with the performance of Landlord’s Work.
     10. Miscellaneous. This Exhibit shall be incorporated into and considered
as a part of the Lease. Unless otherwise indicated herein, capitalized terms
used in this Exhibit shall have the meanings assigned to them in the Lease. The
terms and provisions of this Exhibit are intended to supplement and are
specifically subject to all the terms and provisions of the Lease. This Exhibit
may not be amended or modified except in a writing signed by Landlord and
Tenant. In no event shall any rights of Tenant hereunder be transferable or
assignable to any party except to a permitted assignee of all of Tenant’s rights
under the Lease. All sums due hereunder from Tenant shall be deemed Additional
Rent for purposes of the Lease, and upon any default hereunder, Landlord shall
have all of the rights and remedies provided for in the Lease as well as all
remedies otherwise available to Landlord, including, without limitation, the
right to suspend work hereunder or to withhold delivery of possession of the
Premises until any such default is cured. This Exhibit shall not create a
contractual relationship of any kind between any persons other than Landlord and
Tenant. Except as otherwise 2greed in the Lease or any amendment thereof, this
Exhibit shall not apply to any space added to the initial Premises at any lime
nor to any extension or renewal of the Lease, whether pursuant to any option or
right under the Lease or otherwise.

C-6



--------------------------------------------------------------------------------



 



EXHIBIT D
RULES AND REGULATIONS
     1. The sidewalks halls, passages, elevators and stairways shall not be
obstructed by Tenant or used for any purpose other than for ingress to and
egress from the Premises. The halls, passages, entrances, elevators, stairways,
balconies and roof are not for the use of the general public, and Landlord shall
in all cases retain the right to control and prevent access thereto of all
persons whose presence in the judgment of Landlord shall be prejudicial to the
safety, character, reputation and interest of the Building and its tenants,
provided, that nothing herein contained shall be construed to prevent such
access to persons with whom Tenant normally deals in the ordinary course of its
business unless such persons are engaged in illegal activities. Tenant and its
employees shall not go upon the roof of the Building without the written consent
of the Landlord.
     2. The windows, doors and vents which admit light and air info the common
areas of the Building shall not be obstructed, and no bottles, parcels, plants
or other articles will be placed on any window sills.. The toilet rooms, water
and wash closets and other water apparatus shall not be used for any purpose
other than that for which they were constructed, and no foreign substance of any
kind whatsoever shall be thrown therein, and the expense of any breakage,
stoppage or damage, resulting from the violation or this rule shall be borne by
the tenant who, or whose agents, employees, or visitors, shall have caused it.
     3. If Landlord, by a notice in writing to Tenant, shall object to any
curtain, blind, shade or screen attached to or hung in, or used in connection
with, any window or door of the Premises, such use of such curtain, blind, shade
or screen shall be discontinued forthwith by Tenant No awnings shall be
permitted on any part of the Premises.
     4. No safes or other objects heavier than the lift capacity of the freight
elevators of the Building shall be brought into or installed on the Premises.
Tenant shall not place a load upon any floor of the Premises which exceeds the
load per square foot which such floor was designed to carry and which is allowed
by law. The moving of safes shall occur only between such hours as may be
designated by, and only upon previous notice to, the manager of the Building,
and the persons employed to move safes in or out of the Building must be
acceptable to Landlord. No freight, furniture or bulky matter of any description
shall be received into the Building or carried into the elevators except during
hours and in a manner approved by Landlord.
     5. Tenant shall not use, keep or permit to be used or kept any foul or
noxious gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors, and/or vibrations, or
interfere in any way with other tenants or those having business therein, nor
shall any animals or birds (except Seeing Eye Dogs) be brought into or kept in
or about the Building. Tenant shall not place or install any antennae or aerials
or similar devices outside of the Premises.
     6. Tenant shall not use or keep in the Building any inflammables, including
but not limited to kerosene gasoline, naphtha and benzine (except cleaning
fluids in small quantities and when in containers approved by the Board of
Underwriters), or explosives or any other articles of intrinsically dangerous
nature, or use any method of heating other than that supplied by Landlord.
     7. If Tenant desires telephone or telegraph connections or alarm systems,
Landlord will direct electricians as to where and how the wires are to be
introduced. No boring or cutting for wires or otherwise shall be made without
specific directions from Landlord.
     8. Tenant, upon the termination of the tenancy, shall deliver to the
Landlord all the keys of offices, rooms and toilet rooms which shall have been
furnished Tenant or which Tenant shall have had made, and in the event of loss
of any keys so furnished shall pay the Landlord therefor

D-1



--------------------------------------------------------------------------------



 



     9. Tenant Shall not put down any Door covering in the Premises without the
Landlord’s prior approval of the manner and method of applying such floor
covering.
     10. Except during Operating Hours for the Building (from 8:00 a.m. to 6:00
p.m. Monday through Friday and from 8:00 a.m. to 1:00 p.m. Saturdays, holidays
excepted), access to the Building, or to the halls, corridors, elevators or
stairways in the Building, or to the Premises may be refused unless the person
seeking access is known to the watchman of the Building in charge and has a pass
or is properly identified Landlord shall in no case be liable for damages for
the admission to or exclusion from the Building of any person whom the Landlord
has the right to exclude under Rule 1 above in case of invasion, mob, riot,
public excitement, or other commotion, Landlord reserves the right to prevent
access to the Building during the continuance of the same by closing the doors
or otherwise, for the safety of the tenants or Landlord and protection of
property in the Building.
     11. Tenant assumes full responsibility for protecting its space from theft,
robbery and pilferage which includes keeping doors locked and windows and other
means of entry to the Premises closed.
     12. Tenant shall not alter any lock or install a new or additional lock or
any bolt on any door of the Premises without prior written consent of Landlord.
If Landlord shall give its consent, Tenant shall in each case furnish Landlord
with a key for any such lock
     13. In advertising or other publicity, without Landlord’s prior written
consent, Tenant shall not use the name of the Building except as the address of
its business and shall not use pictures of the Building.
     14. Tenant shall no; make any room to room canvass to solicit business from
other tenants in the Building: and shall not exhibit, sell or offer to sell, use
rent or exchange in or from the Premises unless ordinarily embraced within the
Tenant’s use of the Premises specified herein.
     15. Tenant shall no; waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to assure the most effective operation
of the Building’s heating and air conditioning, and shall not allow the
adjustment (except by Landlord’s authorized building personnel) of any controls
other than room thermostats installed for Tenant’s use. Tenant shall keep
corridor doors closed and shall not open any windows.
     16. Tenant shall not do any cooking in the Premises or engage any coffee
cart service.
     17. Any wallpaper or vinyl fabric materials which Tenant may install on
painted walls shall be applied with a strippable adhesive. The use of non
strippable adhesives will cause damage to the walls when materials are removed,
and repairs made necessary thereby shall be made by Landlord at Tenant’s
expense.
     18. Tenant shall provide and maintain hard surface protective mats under
all desk chairs which are equipped with casters to avoid excessive wear and tear
to carpeting. If Tenant fails to provide such mats, the cost of carpel repair or
replacement made necessary by such excessive wear and tear shall be charged to
and paid for by Tenant.
     19. Tenant will refer all contractors, contractor’s representatives and
installation technicians, rendering any service to Tenant, to Landlord for
Landlord’s supervision, approval, and control before performance of any
contractual service. This provision shall apply to all work performed in the
Building including installations of telephones, telegraph equipment, electrical
devices and attachments and installations of any nature affecting floors, walls,
woodwork, trim, windows, ceilings, equipment or any other physical portion of
the Building.
     20. Movement in or out of the Building of furniture, office equipment or
other bulky materials, or movement through the Building entrances or lobby shall
be restricted to hours designated by Landlord. All such movements shall be under
supervision of Landlord and in the manner agreed between Tenant and Landlord by
prearrangement before performance Such prearrangement initiated by Tenant will
include determination by Landlord

D-2



--------------------------------------------------------------------------------



 



and subject to its decision and control, of the time, method and routing of
movement, limitations imposed by safety or other concerns which may prohibit any
article, equipment or any other item from being brought into the Building.
Tenant is to assume all risk as to damage to articles moved and injury to
persons or public engaged or not engaged in such movement, including equipment,
property, and personnel of Landlord if damaged or injured as a result of acts in
connection with such service performed for Tenant and Tenant hereby agrees to
indemnify and hold harmless Landlord from and against any such damage, injury,
or loss, including attorney’s fees.
     21. No portion of Tenant’s area or any other part of the Building shall at
any time be used or occupied as sleeping or lodging quarters.
     22. Landlord will not be responsible for lost or stolen personal property,
equipment, money, or jewelry from Tenant’s area or any public rooms regardless
of whether such loss occurs when such area is locked against entry or not.
     23. Employees of Landlord shall not receive or carry messages for or to any
tenant or other persons, nor contract with or render free or paid services to
any tenant or tenant’s employees, or invitees in the event any of Landlord’s
employees perform any such services, such employee shall be deemed the agent of
Tenant regardless of whether or how payment is arranged for services and
Landlord is expressly relieved from any and all liability in connection wish any
such services and any associated injury or damage to person or property.
     24. Tenant and its employees, agents, and invitees shall observe and comply
with the driving and parking signs and markers on the property surrounding the
Building.
     25. Tenant shall net place, install, or operate on the Premises or in any
pan of the Building, any coffee making device or equipment without the prior
written consent of Landlord.
     26. Tenant shall give prompt notice to Landlord of any accidents to or
defects in plumbing, electrical fixtures, or heating apparatus so that such
accidents or defects may be attended to promptly.
     27. The directories of the Building shall be used exclusively for the
display of the name and location of the tenants only and will be provided at the
expense of Landlord. Any additional names requested by Tenant to be displayed in
the directories must be approved by Landlord and, if approved, will be provided
at the sole expense of Tenant.
     28. No vending machines of any description shall be installed, maintained
or operated in any part of the Building without the written consent of Landlord.
     29. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for the safety,
care and cleanliness of the Building, and for the preservation of good order
therein.

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E
ADDITIONAL PROVISIONS
     This Addendum is made a part of the Lease (“Lease”) between TEACHERS
INSURANCE AND ANNUITY ASSOCIATION OF AMERICA (“Landlord”) and RICKS EXPLORATION,
INC. (“Tenant”), and the following additional terms shall supersede any contrary
terms in the Lease.
     26. EXPANSION OPTION. Tenant shall have the option (“Expansion Option”) at
any time during the period beginning on the date of full execution of this Lease
and ending at 5:00 p.m. on November 1, 1999 (“Expansion Period”), to expand the
Premises to include all or any portion of the space located on the thirtieth
(30th) floor of the Project as shown on the attached Exhibit A-l (collectively,
“Expansion Space”) as follows
A. To exercise the Expansion Option, Tenant shall give Landlord written notice
of exercise (“Tenant’s Exercise Notice”) during the Expansion Period identifying
the location and approximate rentable square feet of the portion of the
Expansion Space to be provided (“Subject Expansion Space”). The exact location
and size of the Subject Expansion Space shall be reasonably approved by Landlord
subject to applicable legal requirements and reasonable third-party, market
leasing considerations. Time is of the essence with respect to Tenant’s Exercise
Notice.
B. If Tenant exercises the Expansion Option, the Subject Expansion Space shall
be added to and become part of the Premises for the remaining Term of this Lease
(including any renewal or extension thereof) on all of the terms and conditions
of this Lease, except that:
(1) The Subject Expansion Space shall be added to the Premises effective on the
earlier of (“Delivery Date”): (a) the date agreed by the parties in writing; or
(b) sixty (60) days after Tenant’s Exercise Notice is given. Landlord shall not
be liable nor shall this Lease be impaired for any delay or inability to deliver
the Subject Expansion Space for reasons beyond Landlord’s control.
(2) Commencing on the Delivery Date and continuing during the remaining Term (a)
Tenant shall pay Base Rent for the Subject Expansion Space at the same rate per
rentable square foot as then payable for the Premises pursuant to Section 4 of
the Schedule to this Lease and subject to the same increases as provided in said
Section 4; and (b) Tenant’s Proportionate Share pursuant to Section 2 of this
Lease shall be adjusted appropriately to take into account the rentable square
feet in the Subject Expansion Space, and Operating Cost Rent shall thereafter be
payable at the same rate per rentable square foot as then payable for the
Premises, with the same Base Year as specified in the Schedule to this Lease and
subject to the same adjustments as provided in this Lease.
(3) The Subject Expansion Space shall be provided in an “as is” condition;
except that Landlord shall provide a Tenant Finish Allowance equal to (a) $21.50
per rentable square foot in the Subject Expansion Space, minus (b) $0. 12 per
rentable square feet in the Subject Expansion Space for each month of the Term
that has expired as of the Delivery Date. The Tenant Finish Allowance shall be
payable on the same terms and conditions as provided in Section 1 of Exhibit C
to this Lease, including the deferral of the sum of $3.25 per rentable square
foot until Months 61 through 96 of the Term and an additional $3.25 per rentable
square foot until Months 121 through 132 of the Term. All leasehold improvements
shall be performed substantially in accordance with the provisions of Exhibit C
to this Lease.
(4) As of the Delivery Date, the term “Premises” shall be deemed to refer to and
include the Subject Expansion Space, except as expressly provided otherwise in
this Lease.
C. In case of a partial exercise of the Expansion Option, the Expansion Option
shall continue with respect to any remaining portion of the Expansion Space
until the end of the Expansion Period, at which time the Expansion Option shall
automatically terminate.

E-1



--------------------------------------------------------------------------------



 



D. Tenant’s right to exercise the Expansion Option is subject to the condition
that, at the time that Tenant gives Tenant’s Exercise Notice and on the Delivery
Date, Tenant is not in default under any of the terms or conditions of this
Lease. Further, the Expansion Option shall automatically terminate upon the
earliest to occur of (1) the expiration or termination of this Lease; (2) the
termination of Tenant’s right to possession of the Premises; (3) the assignment
of this Lease by Tenant or the sublease by Tenant of all or any part of the
Premises except to a Tenant Affiliate as defined in Section 34 below; or (4) the
expiration of the Expansion Period.
E. Within ten (10) days after written request by either party, Landlord and
Tenant shall execute and deliver an instrument in form reasonably satisfactory
to Landlord and Tenant confirming any exercise or termination of the Expansion
Option.
     27. THIRTIETH_FLOOR REFUSAL RIGHT. To the extent that Tenant does not
exercise its Expansion Option under Section 30 above with respect to all of the
Expansion Space, Tenant shall have a right of first refusal (“Thirtieth Floor
Refusal Right”) on any remaining portion of the Expansion Space (collectively,
“Thirtieth Floor Refusal Space”) beginning at 5:01 p.m. on November 1, 1999, as
follows:
A. If Landlord shall receive a bona fide offer to lease all or any portion of
the Thirtieth Floor Refusal Space which Landlord is willing to accept, Landlord
shall give written notice thereof to Tenant (“Landlord’s ROFR Notice”), which
notice shall describe the applicable portion of the Thirtieth Floor Refusal
Space (“Subject Thirtieth Floor Refusal Space”). To exercise the Thirtieth Floor
Refusal Right, Tenant shall give Landlord written notice of exercise (“Tenant’s
Exercise Notice”) within five (5) business days after Landlord’s ROFR Notice is
given. Tenant may only exercise the Thirtieth Floor Refusal Right as to all of
the Subject Thirtieth Floor Refusal Space. Time is of the essence with respect
to Tenant’s Exercise Notice.
B. If Tenant exercises the Thirtieth Floor Refusal Right with respect to the
Subject Thirtieth Floor Refusal Space, such space shall be added to and become
part of the Premises for the remaining Term of this Lease (including any
extensions or renewals thereof) on all of the terms and conditions of this
Lease, except that:
(1) The Subject Thirtieth Floor Refusal Space shall be added to the Premises
effective on the earlier of (“Delivery Date”): (a) the date agreed by the
parties in writing; or (b) sixty (60) days after Landlord’s ROFR Notice is
given. Landlord shall not be liable nor shall this Lease be impaired for any
delay or inability to deliver the Subject Thirtieth Floor Refusal Space for
reasons beyond Landlord’s control.
(2) Commencing on the Delivery Date and continuing during the remaining Term:
(a) Tenant shall pay Base Rent for the Subject Thirtieth Floor Refusal Space at
the same rate per rentable square foot as then payable for the Premises pursuant
to Section 4 of the Schedule to this Lease and subject to the same increases as
provided in said Section 4; and (b) Tenant’s Proportionate Share pursuant to
Section 2 of this Lease shall be adjusted appropriately to take into account the
rentable square feet in the Subject Thirtieth Floor Refusal Space, and Operating
Cost Rent shall thereafter be payable at the same rate per rentable square foot
as then payable for the Premises, with the same Base Year as specified in the
Schedule to this Lease and subject to the same adjustments as provided in this
Lease.
(3) The Subject Thirtieth Floor Refusal Space shall be provided in an “as is”
condition; except that Landlord shall provide a Tenant Finish Allowance equal to
(a) $21.50 per rentable square foot in the Subject Thirtieth Floor Refusal
Space, minus (b) $0.12 per rentable square feet in the Subject Thirtieth Floor
Refusal Space for each month of the Term that has expired as of the Delivery
Date. The Tenant Finish Allowance shall be payable on the same terms and
conditions as provided in Section 1 of Exhibit C to this Lease, including the
deferral of the sum of $3.25 per rentable square foot until Months 61 through 96
of the Term and an additional $3.25 per rentable square foot until Months 121
through 132 of the Term. All leasehold improvements shall be performed
substantially in accordance with the provisions of Exhibit C to this Lease.

E-2



--------------------------------------------------------------------------------



 



(4) As of the Delivery Date, the term “Premises” shall be deemed to refer to and
include the Subject Thirtieth Floor Refusal Space, except as expressly provided
otherwise in this Lease.
The Thirtieth Floor Refusal Right shall apply to the first lease and only the
first lease for the Subject Thirtieth Floor Refusal Space. If Tenant fails to
timely or properly exercise the Thirtieth Floor Refusal Right, Tenant shall have
no further rights with respect to the Subject Thirtieth Floor Refusal Space,
unless the Lease that was the subject of Landlord’s ROFR Notice is not actually
executed within one hundred eighty (180) days after Landlord’s ROFR Notice is
given, in which case Tenant shall have the Thirtieth Floor Refusal Right with
respect to the next proposed lease for such Thirtieth Floor Refusal Space. The
Thirtieth Floor Refusal Right shall continue with respect to any remaining
Thirtieth Floor Refusal Space on which such right has not terminated.
C. Tenant’s right to exercise the Thirtieth Floor Refusal Right with respect to
any portion of the Thirtieth Floor Refusal Space is subject to the condition
that, at the time that Tenant delivers Tenant’s Exercise Notice and on the
Delivery Date. Tenant is not in default under any of the terms or conditions of
this Lease. Further, the Thirtieth Floor Refusal Right shall automatically
terminate upon the earliest to occur of (1) the expiration or termination of
this Lease; (2) the termination of Tenant’s right to possession of the Premises;
(3) the assignment of this Lease by Tenant or the sublease by Tenant of all or
any part of the Premises except to a Tenant Affiliate as defined in Section 34
below; or (4) the failure of Tenant to timely or properly exercise the Thirtieth
Floor Refusal Right.
D. Within ten (10) days after written request by either party, Landlord and
Tenant shall execute and deliver an instrument in form reasonably satisfactory
to Landlord and Tenant confirming any exercise or termination of the Thirtieth
Floor Refusal Right.
     28. THIRTY-FIRST FLOOR REFUSAL RIGHT. Tenant shall have a right of first
refusal (“Thirty-First Floor Refusal Right”) on approximately 8,650 rentable
square feet on the thirty-first (31st) floor of the Project as shown on the
attached Exhibit A-2 (collectively, “Thirty-First Floor Refusal Space”), as
follows:
A. If Landlord shall receive a bona fide offer to lease all or any portion of
the Thirty-First Floor Refusal Space which Landlord is willing to accept,
Landlord shall give written notice thereof to Tenant (“Landlord’s ROFR Notice”),
which notice shall describe (1) the applicable portion of the Thirty-First Floor
Refusal Space (“Subject Thirty-First Floor Refusal Space”); (2) the estimated
date of availability (“Target Delivery Date”); (3) the term, and (4) the Rase
Rent. Operating Cost Rent, tenant improvements or allowance, concessions, and
other economic terms of the offer. To exercise the Thirty-First Floor Refusal
Right, Tenant shall give Landlord, written notice of exercise (“Tenant’s
Exercise Notice”) within five (5) business days after Landlord’s ROFR Notice is
given. Tenant may only exercise the Thirty-First Floor Refusal Right as to all
of the Subject Thirty-First Floor Refusal Space. Time is of the essence with
respect to Tenant’s Exercise Notice.
B. If Tenant exercises the Thirty-First Floor Refusal Right with respect to the
Subject Thirty-First Floor Refusal Space, such space shall be added to and
become part of the Premises on all of the terms and conditions of this Lease,
except that:
(1) The Subject Thirty-First Floor Refusal Space shall be added to the Premises
effective on the earlier of (the “Delivery Date”): (a) the date agreed by the
parties; or (b) the date on which Landlord delivers possession of the Subject
Thirty-First Floor Refusal Space to Tenant in the condition provided in
Landlord’s ROFR Notice (which, without Tenant’s consent, shall not be sooner
than the Target Delivery Date). Landlord shall not be liable nor shall this
Lease be impaired for any delay or inability to deliver the Subject Thirty-First
Floor Refusal Space for reasons beyond Landlord’s control.
(2) The Base Rent, Operating Cost Rent, tenant improvements or allowance,
concessions, other economic terms, and the term specified in Landlord’s ROFR
Notice shall apply with respect to the Subject Thirty-First Floor Refusal Space

E-3



--------------------------------------------------------------------------------



 



(3) The Subject Thirty-First Floor Refusal Space shall be delivered to Tenant in
the condition as provided in the third party offer, and the provisions of
Exhibit C of this Lease shall not apply.
(4) As of the Delivery Date, the term “Premises” shall be deemed to refer to and
include the Subject Thirty-First Floor Refusal Space, except as expressly
provided otherwise in this Lease.
The Thirty-First Floor Refusal Right shall apply to the first lease and only the
first lease for the Subject Thirty-First Floor Refusal Space, If Tenant fails to
timely or properly exercise the Thirty-First Floor Refusal Right, Tenant shall
have no further rights with respect to the Subject Thirty-First Floor Refusal
Space, unless the Lease that was the subject of Landlord’s ROFR Notice is not
actually executed within one hundred eighty (180) days after Landlord’s ROFR
Notice is given, in which case Tenant shall have the Thirty-First Floor Refusal
Right with respect to the next proposed lease for such Thirty-First Floor
Refusal Space. The Thirty-First Floor Refusal Right shall continue with respect
to any remaining Thirty-First Floor Refusal Space on which such right has not
terminated.
C. Tenant’s right to exercise the Thirty-First Floor Refusal Right with respect
to any portion of the Thirty-First Floor Refusal Space is subject to the
condition that, at the time that Tenant delivers Tenant’s Exercise Notice and on
the Delivery Date. Tenant is not in default under any of the terms or conditions
of this Lease. Further, the Thirty-First Floor Refusal Right shall automatically
terminate upon the earliest to occur of (1) the expiration or termination of
this Lease; (2) the termination of Tenant’s right to possession of the Premises;
(3) the assignment of this Lease by Tenant or the sublease by Tenant of all or
any part of the Premises except to a Tenant Affiliate as defined in Section 34
below; or (4) the failure of Tenant to timely or properly exercise the
Thirty-First Floor Refusal Right.
D. Within ten (10) days after written request by either party, Landlord and
Tenant shall execute and deliver an instrument in form reasonably satisfactory
to Landlord and Tenant confirming any exercise or termination of the
Thirty-First Floor Refusal Right.
E. Notwithstanding anything to the contrary contained herein, the Thirty-First
Floor Refusal Right shall exclude and be subject to the existing, superior right
and option under the lease with Short Wiggins Margo & Adler (“Short Wiggins”)
with respect to approximately 2,000 rentable square feet on the west side and
909 rentable square feet on the east side of the Thirty-First Floor Refusal
Space (the “Short Wiggins Space”); and in case any portion of the Short Wiggins
Space is leased to Short Wiggins, Tenant shall thereafter have no further rights
with respect to such space.
     29. PARKING. Landlord shall use reasonable, good faith efforts to
facilitate the procurement of the following parking:
A. At Tenant’s expense, a reserved thirty-three (33) parking space block on the
upper level of the Galleria Public Parking Garage throughout the Term.
B. At no charge, but only so long as and to the extent Landlord is able to
provide the same, one (1) parking space in the loading dock area of the Project.
Tenant acknowledges that Landlord’s rights in the loading dock area are pursuant
to and subject to the terms and conditions of certain easement agreements, and
that a potential dispute exists regarding parking in such area. In no event
shall Landlord be required to incur any cost or liability in connection with
such parking space. In case any dispute arises regarding such parking space,
Tenant shall discontinue such use upon written request by Landlord, and Landlord
shall use reasonable, good faith efforts to facilitate the procurement of a
reserved parking space in the Galleria Garage, such space to be as close to the
Project as can be reasonably achieved.
The foregoing parking is subject to availability, and Landlord shall have no
responsibility or liability if such parking is unavailable for any reason at any
time.
     30. SECTION 2D(2). SUBSTITUTE THE FOLLOWING:

E-4



--------------------------------------------------------------------------------



 



If Tenant fails to pay any Base Rent. Operating Cost Rent or Additional Rent
within five (5) days from the date due. Tenant shall pay to Landlord interest on
such amount from the date due until the date paid at an annual rate equal to the
lesser of: (1) the highest lawful rate, or (2) a variable annual rate equal to
the “Wall Street Journal Prime Rate” plus six percent (6%). The term “Wall
Street Journal Prime Rate” means the rate publicly announced in the Wall Street
Journal from time to time as the prime rate, with each change in the interest
rate to become effective on the date the corresponding change in the Wall Street
Journal Prime Rate becomes effective. The payment of such interest shall not
excuse or cure any default of Tenant under this Lease, or limit any right or
remedy of Landlord.
     31. SECTION 2D(4). ADD THE FOLLOWING:
The computation and allocation of Operating Costs to the Premises shall be in
accordance with sound accounting and management practices and shall be made on
the same basis as Landlord’s allocation of Operating Costs to other office space
in the Project.
     32. SECTION 8E. ADD THE FOLLOWING:
Subject to Section 8B and except to the extent caused by the negligence or
willful misconduct of Tenant, or its officers, directors, agents and employees,
Landlord hereby agrees to indemnify, defend and hold harmless Tenant and its
officers, directors, agents, and employees against any claims or liability for
damage to person or property (or for loss or misappropriation of property)
arising from any breach or default on the part of Landlord during the Term of
this Lease or from any negligent act or omission of Landlord or of any employee,
agent, or contractor of Landlord, and from any costs relating thereto
(including, without limitation, reasonable attorneys’ fees); provided, that the
indemnification obligation under this Section shall exist and be enforceable
only to the extent such damage or loss is collectable under Landlord’s insurance
policies.
     33. SECTION 25H. ADD THE FOLLOWING:
Landlord shall pay all costs, charges and expenses, including the reasonable
attorneys’ fees, incurred by Tenant in any litigation, arbitration, negotiation
or transaction in which Landlord causes Tenant, without Tenant’s fault, to
become involved or concerned.
     34. SECTION 14. ADD THE FOLLOWING:
11. Notwithstanding anything to the contrary contained in Section 14, Landlord
shall consent to an assignment or sublease of all or part of the Premises by the
original named Tenant to any person or entity that controls, is controlled by,
or is under common control with such Tenant or which is controlled by the owners
of more than 50% of the outstanding stock of Tenant as of the date of the
execution and delivery of this Lease (collectively, “Tenant Affiliate”) so long
as (1) Tenant is not in default hereunder; (2) Tenant remains liable for all
obligations under this Lease and Tenant’s net worth immediately after the
assignment or sublease, determined in accordance with generally accepted
accounting principles consistently applied, would be no less than its net worth
as of the date of this Lease (or if Tenant ceases to exist as a result of or
following the transaction, the Affiliate must assume, in a document reasonably
satisfactory to Landlord, all of Tenant’s obligations under this Lease and must
have a net worth immediately after the transaction, determined in accordance
with generally accepted accounting principles consistently applied, no less than
Tenant’s net worth as of the date of this Lease); (3) the nature and character
of the use of the Premises remain the same; (4) Tenant and the assignment or
sublease shall otherwise comply with the terms of Section 14 (except no payment
shall be due for any Excess Consideration under Section 14D).

E-5



--------------------------------------------------------------------------------



 



Amendment No. One to Lease Agreement
     AGREEMENT, made as of September 25, 1998, between Teachers Insurance and
Annuity Association of America (“Landlord”) and Ricks Exploration,
Inc. (“Tenant”)
     A. Landlord and Tenant are currently parties to a written lease dated
April 8, 1998 (“Initial Lease”), relating to the premises (“Initial Premises”)
consisting of approximately 15,516 rentable square feet on the thirtieth (30th)
floor of the building commonly known as Oklahoma Tower, 210 Park Avenue,
Oklahoma City, Oklahoma (the “Project”).
     B. The Initial Lease has not previously been amended or modified.
     C. Landlord and Tenant desire to expand the Premises and to otherwise amend
the Lease as provided in this Amendment.
     FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are
expressly acknowledged, Landlord and Tenant hereby agree as follows:
     1. Effect. The Lease is hereby amended to the extent necessary to give
effect to this Amendment, and the terms of this Amendment shall supersede any
contrary terms in the Lease. All references in the Lease to “this Lease” shall
be deemed to refer to the Lease as amended by this Amendment. In all other
respects, the terms and conditions of the Lease shall remain unmodified and in
effect. Unless otherwise defined herein, capitalized terms shall have the same
meaning as provided in the Lease.
     2. Term. The Term of the Lease for Space A shall be twenty-four (24) months
commencing on October 1, 1998, and ending on September 30, 2000 (“Space A
Term”), on all of the terms and conditions of the Lease except as provided in
this Amendment Any reference in the Lease to the Term of the Lease shall be
deemed to also refer to and include the Space A Term, except as expressly
provided otherwise in the Lease or this Amendment.
     3. Premises. As of the Delivery Date (as defined below), the Premises shall
be amended and expanded by adding to the Initial Premises approximately 3,168
rentable square feet on the thirtieth (30th) floor of the Project as shown on
the attached Exhibit 1 (“Space A”), so that the Premises shall thereafter
consist of approximately 18,684 rentable square feet (all of the thirtieth
floor) in the Project. Except as expressly provided otherwise in this Amendment
or in the Lease, Space A shall be added to and become part of the Premises for
the Space A Term (including any extension thereof) on all of the terms and
conditions of the Lease, and any reference in the Lease to the Premises shall
thereafter be deemed to also refer to and include Space A.
     4. Delivery Date. Space A shall be added to the Premises effective on
October 1, 1998 (the “Delivery Date”)

-1-



--------------------------------------------------------------------------------



 



     5 Rent.
     A. Base Rent for the Initial Premises during the remaining initial Term of
the Lease shall be paid as provided in the Lease.
     B. Commencing on the Delivery Date and continuing during the Space A Term
(of the Lease), Tenant shall pay Base Rent for Space A at an annual rate per
rentable square foot, payable in advance in monthly installments as follows:

                      Annual Rate     Period   Per Square
Foot   Monthly
Installment
October 1, 1998, through July 31, 2000
  $ 9.00     $ 2,376.00  
 
               
August 1, 2000, through September 30, 2000
  $ 10.00     $ 2,640.00  

     C. Commencing on the Delivery Date and continuing during the Space A Term
of the Lease (1) Tenant’s Proportionate Share of Operating Costs shall be
adjusted appropriately to take into account the number of rentable square feet
in Space A, and (2) Operating Cost Rent thereafter shall be payable for Space A
at the same rate per rentable square foot as then payable for the Initial
Premises and subject to the same adjustments as provided in the Lease
     D. Rent for Space A shall be paid at the same time and in the same manner
as provided in the Lease for payment of Rent for the Initial Premises. If the
Delivery Date is not the first day of a calendar month, the Base Rent and
Operating Cost Rent for Space A for such partial month shall be prorated daily
and paid in advance.
     6. Leasehold Improvements. Tenant agrees to accept Space A in its present
condition, “as-is,” with no obligation for Landlord to do or pay for any
leasehold improvements or plans. Subject to the terms of Section 5 of the
Initial Lease, Tenant shall cause leasehold improvements to be constructed in
Space A at Tenant’s expense substantially in accordance with the leasehold
improvements constructed in the Initial Premises pursuant to the Initial Lease.
     7. Tenant’s Representations. Tenant hereby represents to Landlord that
there has been no assignment of the Lease and no sublease of all or any portion
of the Premises, there are no existing defenses or offsets which Tenant has
against enforcement of the Lease, and Landlord and Tenant are not in default
under the Lease.
     8. Brokers. Landlord and Tenant each represents that it has not engaged or
dealt with any real estate broker, agent or finder with respect to this
Amendment, except for Price Edwards & Company representing Landlord (whose
commission, if any, shall be paid by Landlord pursuant to a separate written
agreement). Landlord and Tenant shall indemnify and hold each other

-2-



--------------------------------------------------------------------------------



 



harmless from all claims, liability or expense (including reasonable attorney’s
fees) in connection with any claim for broker’s, finder’s or other fees or
commissions as a result of such party’s actions or alleged actions.
     9. Expansion Option. Notwithstanding the addition hereby of Space A to the
Premises or anything to the contrary set forth in this Lease, the Expansion
Option granted to Tenant in the Initial Lease shall remain in effect in
accordance with the provisions of Section 26 of the Initial Lease. In the event
Tenant exercises the Expansion Option during the Expansion Period, then in
accordance with Section 26E of the Initial Lease, Landlord and Tenant shall
execute and deliver an instrument in form reasonably satisfactory to Landlord
and Tenant confirming such exercise of the Expansion Option and amending the
Lease accordingly.
     10. Entire Agreement. The Lease, including, without limitation, this
Amendment and all exhibits which are attached hereto and hereby incorporated by
reference, constitutes the entire agreement between Landlord and Tenant with
respect to the subject matter hereof. Tenant acknowledges that it has not been
induced to enter into this Amendment by any agreements or representations which
are not set forth in this Amendment. This Amendment shall not be effective until
execution and delivery by both Landlord and Tenant.
     By signing this Amendment, the parties agree to the above terms.

                      Landlord:       Tenant:                           Teachers
Insurance and Annuity       Ricks Exploration, Inc.     Association of America  
                                    By   /s/ Mark J. Wood       By   /s/ Art L.
Swanson        
 
Mark J. Wood, Assistant Secretary          
 
Art L. Swanson, President    

-3-



--------------------------------------------------------------------------------



 



Exhibit I
Floor Plan of Space A
[Diagram]

      Oklahoma Tower   PLAN-LEVELS 25-31 210 Park Avenue
Oklahoma City, Oklahoma   (GIF) [d56711d5671101.gif]

Space A is located on floor 30 of the Project.

 



--------------------------------------------------------------------------------



 



Amendment No. Two to Lease Agreement
     THIS AMENDMENT NO. TWO TO LEASE AGREEMENT (“Amendment No 2”) is made this
15th day of March 2001, between OKT Investors, L.L.C., an Oklahoma limited
liability company, successor to Teachers Insurance and Annuity Association of
America (“Landlord”) and Ricks Exploration, Inc., an Oklahoma corporation
(“Tenant”).
R E C I T A L S:
     A. Landlord and Tenant are currently parties to a written lease dated
April 8, 1998 (“Initial Lease”), relating to the premises (“Initial Premises”)
which consists of approximately 15,516 rentable square feet on the thirtieth
(30th) floor of the Building commonly known as Oklahoma Tower, 210 Park Avenue,
Oklahoma City, Oklahoma (the “Project”);
     B. The Lease has not previously been amended or modified, except by
Amendment No. One to Lease Agreement dated September 25, 1998 (“Amendment
No. 1”), which expanded the Initial Premises to include Space A, which consists
of approximately 3.168 rentable square feet on the thirtieth (30th) floor of the
Building (the Initial Lease and Amendment No. 1 are herein referred to
collectively as the “Lease,” and the Initial Premises and Space A are herein
referred to collectively as the “Premises”); and
     C. Landlord and Tenant desire to extend the Space A Term, expand the
Premises to include Space B (hereafter defined), and to otherwise amend the
Lease as provided in this Amendment No. 2.
     NOW; THEREFORE, for valuable consideration, the receipt and sufficiency of
which are expressly acknowledged, Landlord and Tenant hereby agree as follows:
1. Effect. The Lease is hereby amended to the extent necessary to give effect to
this Amendment No. 2, and the terms of this Amendment No. 2 shall supersede any
contrary terms in the Lease. All references in the Lease to “the Lease” or “this
Lease” shall be deemed to refer to the Lease as amended by this Amendment No 2.
In all other respects, the terms and conditions of the Lease shall remain
unmodified and in effect. Unless otherwise defined herein, capitalized terms
shall have the same meaning as provided in the Lease
2. Term. The Space A Term is hereby extended for one (1) period of one hundred
forty-nine (149) months commencing on March 1, 2001, and ending on July 31, 2013
(“Space A Extension Term”), on all of the terms and conditions of the Lease
except as provided in this Amendment No. 2. Any reference in the Lease to the
Term of the Lease shall be deemed to also refer to and include the Space A
Extension Term, except as expressly provided otherwise in the Lease or this
Amendment No. 2. The Term of the Lease for Space B shall be sixty (60) months
commencing on June 1, 2001, and ending on May 31, 2006 (“Space B Term”), on all
of the terms and conditions of the Lease except as provided in this Amendment
No. 2. Any reference in the Lease to the Term of the Lease shall be deemed to
also refer to and include the Space B Term, except as expressly provided
otherwise in the Lease or this Amendment No. 2
3. Premises. As of the Space B Delivery Date (as defined below), the Premises
shall be amended and expanded by adding approximately 5,254 rentable square feet
located on the eighth (8th) floor of the Project, as shown on the attached
Exhibit 1 (“Space B”), so that thereafter the Premises shall consist of
approximately 23,938 rentable square feet in the Project. As of the Space B
Delivery Date, except as expressly provided otherwise in this Amendment No. 2 or
in the

-1-



--------------------------------------------------------------------------------



 



Lease, Space B shall be added to and become part of the Premises for the Space B
Term (including any extension thereof) on all of the terms and conditions of the
Lease, and any reference in the Lease to the Premises shall thereafter be deemed
to refer to and include Space B.
4. Delivery Date. Space B shall be added to the Premises effective on the
earlier of (the “Space B Delivery Date”): (a) June 1, 2001, or (b) the date
Tenant occupies Space B; provided, that if Landlord has not substantially
completed Landlord’s Work in Space B pursuant to Section 6 of this Amendment No
2 by June 1, 2001, or if Landlord is unable to deliver possession of Space B by
June 1, 2001, for any other reason beyond Landlord’s control, except for delays
caused by Tenant Delay (as defined in Exhibit 2 to this Amendment No. 2), the
Space B Delivery Date for the purposes of this Amendment No. 2 shall be
postponed until substantial completion of Landlord’s Work in Space B and
Tenant’s obligation for payment of Base Rent for Space B shall be postponed
until the date on which Landlord delivers possession of Space B; Landlord shall
not be liable for any loss, damage, or expense arising in any manner from any
such delay, this Lease as it pertains to Space B shall remain in effect during
the period of any such delay, and the Space B Term shall be automatically
extended to include sixty (60) full calendar months after the Space B Delivery
Date, plus, if the Space B Delivery Date is not the first day of a calendar
month, the partial month in which the Space B Delivery Date occurs; and the
Space B Term shall end on the last day of the final full calendar month of the
Space B Term as so extended
5. Rent.
     A. Base Rent for the Initial Premises during the remaining initial Term of
the Lease shall be paid as provided in the Lease.
     B. Commencing on March 1, 2001, and continuing thereafter during the Space
A Extension Term, Tenant shall pay Base Rent for Space A at an annual rate per
rentable square foot, payable in advance in monthly installments as follows.

                      Annual Rate   Monthly Period   Per Square Foot  
Installment
March 1, 2001, through July 31, 2002 (17 months)
  $10.00     $2,640.00  
August 1, 2002, through July 31, 2006 (48 months)
  $12.25     $3,234.00  
August 1, 2006, through July 31, 2009 (36 months)
    $13.00     $3,432.00  
August 1, 2009, through July 31, 2011 (24 months)
    $15.00     $3,960.00  
August 1, 2011, through July 31, 2013 (24 months)
    $16.00     $4,224.00  

     C. Commencing on the Space B Delivery Date and continuing during the Space
B Term, Tenant shall pay Base Rent for Space B at an annual rate of $13.50 per
rentable square foot, payable in advance in sixty (60) equal monthly
installments of $5,910 75 on the first day of each month.
     D. Commencing on the Space B Delivery Date and continuing during the Space
B Term: (a) Tenant’s Proportionate Share of Operating Costs shall be adjusted
appropriately to take into account the total number of rentable square feet in
Space B, (b) the Base Year for Operating Costs for Space B pursuant to Section 2
of the Lease shall be the calendar year 2001, and (c) Operating Cost Rent shall
thereafter be payable for Space B as determined pursuant to Section 2 of the
Lease.

-2-



--------------------------------------------------------------------------------



 



     E. Rent for Space B shall be paid at the same time and in the same manner
as provided in the Lease for payment of Rent for the Initial Premises and Space
A If the Space B Delivery Date is not the first day of a calendar month, the
Base Rent for Space B for such partial month shall be prorated daily and paid in
advance.
6. Leasehold Improvements. Landlord will provide to Tenant the leasehold
improvements which presently exist in Space B and Tenant accepts such
presently-existing leasehold improvements in an “As-Is” condition, without any
representations or warranties of any kind, as of the date of execution set forth
on page 1 of this Amendment No. 2 Landlord shall construct leasehold
improvements in Space B as provided in Exhibit 2 attached as a part hereof, and
the provisions of Exhibit C of the Initial Lease shall not apply
7. Rights Reserved to the Landlord. Section 10 of the Lease is hereby amended by
adding the following paragraph
     1. Substitution of Space: At any time hereafter, Landlord may relocate
Space B to another area in the Project (herein referred to as the “New Space B”)
upon thirty (30) days prior written notice, provided, that: (1) the New Space B
shall be substantially similar to Space B in area and suitable for the use which
Tenant had made of Space B; (2) if Space B is being improved pursuant to the
provisions of this Lease, Landlord will pay the costs of improving the New Space
B so that it is substantially similar to Space B; and (3) Landlord shall pay all
of Tenant’s reasonable moving costs Tenant shall cooperate with Landlord in all
reasonable ways to facilitate the move to the New Space B including, by way of
example but not of limitation, designating locations to move furniture and
equipment, supervising moving of files or fragile equipment, designating
location of electrical and telephone outlets, and listing color of paint and of
flooring desired in the New Space B If Landlord exercises its right under this
Section 10L, the New Space B shall thereafter be deemed for all purposes of this
Lease as Space B
8. Tenant Finish Allowance. In Section 1 (entitled “Tenant Finish Allowance and
Costs”) of Exhibit C (entitled “Leasehold Improvements”) of the Initial Lease,
all references to the Premises shall hereby be deemed to include only the
Initial Premises
9. Deletion of Inapplicable Provisions. Section 26 (entitled “Expansion
Option”), Section 27 (entitled “Thirtieth Floor Refusal Right”), and Section 28
(entitled “Thirty-First Floor Refusal Right”) of the Initial Lease are hereby
deleted in their entirety
10. Eighth Floor Refusal Right. Tenant shall have a right of first refusal
(“Eighth Floor Refusal Right”) on approximately 12,106 rentable square feet
located on the eighth (8th) floor of the Project as shown on the attached
Exhibit 1 (collectively, “Eighth Floor Refusal Space”), as follows:
     A. If during the Space B Term Landlord shall receive and desire to accept a
bona fide offer from a third party to lease all or any portion of the Eighth
Floor Refusal Space for a lease term which is greater than month-to-month,
Landlord shall give written notice thereof to Tenant (“Landlord’s ROFR Notice”),
which notice shall describe: (1) the applicable portion of the Eighth Floor
Refusal Space (“Subject Eighth Floor Refusal Space”), (2) the estimated date of
availability (“Target Delivery Date”); (3) the lease term; and (4) the Base
Rent, Operating Cost Rent, tenant improvements or allowance, concessions, and
other economic terms of the offer To exercise the Eighth Floor Refusal Right,
Tenant shall give Landlord written notice of its exercise (“Tenant’s Exercise
Notice”) within five (5) business days after Landlord’s ROFR Notice is given.
Tenant may only exercise the Eighth Floor Refusal Right as to all of the Subject
Eighth Floor Refusal

-3-



--------------------------------------------------------------------------------



 



Space. Time is of the essence with respect to Tenant’s Exercise Notice
     B. If Tenant exercises the Eighth Floor Refusal Right with respect to the
Subject Eighth Floor Refusal Space, such space shall be added to and become part
of the Premises on all of the terms and conditions of this Lease, except that:
     (1) The Subject Eighth Floor Refusal Space shall be added to the Premises
effective on the earlier of (the “ROFR Delivery Date”): (a) the date agreed to
by the parties; or (b) the date on which Landlord delivers possession of the
Subject Eighth Floor Refusal Space to Tenant in the condition provided in
Landlord’s ROFR Notice (which, without Tenant’s consent, shall not be sooner
than the Target Delivery Date) Landlord shall not be liable nor shall this Lease
be impaired for any delay or inability to deliver the Subject Eighth Floor
Refusal Space for reasons beyond Landlord’s control
     (2) The Base Rent, Operating Cost Rent, tenant improvements or allowance,
concessions, other economic terms, and the lease term specified in Landlord’s
ROFR Notice shall apply with respect to the Subject Eighth Floor Refusal Space
     (3) The Subject Eighth Floor Refusal Space shall be delivered to Tenant in
the condition as provided in the third party offer, and the provisions of
Exhibit C of the Initial Lease and Exhibit 2 of Amendment No. 2 shall not apply
     (4) As of the ROFR Delivery Date, the term “Premises” shall be deemed to
refer to and include the Subject Eighth Floor Refusal Space, except as expressly
provided otherwise in this Lease.
The Eighth Floor Refusal Right shall apply to the first lease and only the first
lease for the Subject Eighth Floor Refusal Space. If Tenant fails to timely or
properly exercise the Eighth Floor Refusal Right, Tenant shall have no further
rights with respect to the Subject Eighth floor Refusal Space, unless the lease
that was the subject of Landlord’s ROFR Notice is not actually executed within
one hundred twenty (120) days after Landlord’s ROFR Notice is given, in which
case Tenant shall have the Eighth Floor Refusal Right with respect to the next
proposed lease for such Eighth Floor Refusal Space. The Eighth Floor Refusal
Right shall continue with respect to any remaining Eighth Floor Refusal Space on
which such right has not terminated.
     C. Tenant’s right to exercise the Eighth Floor Refusal Right with respect
to any portion of the Eighth Floor Refusal Space is subject to the condition
that, at the time that Tenant delivers Tenant’s Exercise Notice and on the ROFR
Delivery Date, Tenant is not in default under any of the terms or conditions of
this Lease. Further, the Eighth Floor Refusal Right shall automatically
terminate upon the earliest to occur of: (1) the expiration or termination of
this Lease; (2) the termination of Tenant’s right to possession of the Premises,
(3) the assignment of this Lease by Tenant or the sublease by Tenant of all or
any part of the Premises except to a Tenant Affiliate as defined in Section 34
of the Lease, or (4) the failure of Tenant to timely or properly exercise the
Eighth Floor Refusal Right.
     D. Within ten (10) days after written request by either party, Landlord and
Tenant shall execute and deliver an instrument in form reasonably satisfactory
to Landlord and Tenant confirming any exercise or termination of the Eighth
Floor Refusal Right.
11. Tenant’s Representations. Tenant hereby represents to Landlord that there
has been no assignment of the Lease and no sublease of all or any portion of the
Initial Premises or Space A,

-4-



--------------------------------------------------------------------------------



 



there are no existing defenses or offsets which Tenant has against enforcement
of the Lease, and Landlord and Tenant are not in default under the Lease.
12. Brokers. Landlord and Tenant each represents that it has not engaged or
dealt with any real estate broker, agent, or finder with respect to this
Amendment No. 2, except for Price Edwards & Company representing Landlord (whose
commission, if any, shall be paid by Landlord pursuant to a separate written
agreement). Landlord and Tenant shall indemnify and hold each other harmless
from all claims, liability, or expense (including, without limitation,
reasonable attorney’s fees) in connection with any claim for brokerage
commissions, finder’s fees, or other fees or commissions as a result of such
party’s actions or alleged actions.
13. Entire Agreement. The Lease, including, without limitation, this Amendment
No. 2 and all exhibits which are attached hereto and hereby incorporated by
reference, constitutes the entire agreement between Landlord and Tenant with
respect to the subject matter hereof Tenant acknowledges that it has not been
induced to enter into this Amendment No. 2 by any agreements or representations
which are not set forth in this Amendment No. 2. This Amendment No. 2 shall not
be effective until execution and delivery by both Landlord and Tenant.
          IN WITNESS WHEREOF, and by signing this Amendment No. 2, the parties
agree to the above terms.

                              OKT Investors, L.L.C., an Oklahoma limited
liability company    
 
                            By   PEC Investment Properties, L.L.C., an Oklahoma
limited liability company    
 
                                By   Price Edwards & Company, an Oklahoma
general partnership, Manager    
 
                                    By   Alliance Management, Inc , an Oklahoma
corporation, General Partner    
 
                       
 
              By   /s/ Ford C. Price Jr
 
   
 
                  Ford C. Price Jr, President    

             
 
  By   /s/ John T. Perri
 
   
 
      John T. Perri, Manager    
 
                (“Landlord”)
 
                Ricks Exploration, Inc., an Oklahoma corporation
 
           
 
  By   /s/ Art L. Swanson    
 
           
 
      Art L. Swanson, President    
 
                (“Tenant”)

-5-



--------------------------------------------------------------------------------



 



Exhibit I
Floor Plan of Space B
[Diagram]

      OKLAHOMA TOWER   PLAN-LEVELS 3-11 210 Park Avenue   (IMAGE)
[d56711d5671101.gif] Oklahoma City, Oklahoma    

Space B and the Eighth Floor Refusal Space are located on floor 8 of the
Project.

-6-



--------------------------------------------------------------------------------



 



Exhibit 2
To Amendment No. Two
Leasehold Improvements
(Allowance)
1. Tenant Finish Allowance and Costs. Landlord shall provide an allowance
(“Space B Allowance”) not to exceed $15.00 per rentable square foot in Space B
(total of $78,810.00 based on 5,254 rentable square feet) or the actual cost of
such improvements, whichever is less, to be applied to the total cost of
constructing Tenant’s leasehold improvements in Space B (“Tenant Finish Costs”),
including, without limitation: space planning and design fees, architectural and
engineering fees, required building permits, actual cost of labor, materials,
equipment and services, actual cost of Tenant signage; and the costs of
removing, modifying, relocating or making additions to any existing improvements
to accommodate Tenant’s space plan. Tenant Finish Costs shall exclude expenses
in connection with services provided by Tenant or Tenant’s employees; telephone,
communications, and computer equipment, and wiring, and personal property items
such as decorations, art work, furniture, equipment, or trade fixtures not
permanently attached to Space B.
Any unused portion of the Space B Allowance may be carried forward, without
interest, and applied toward Tenant Finish Costs during the first one hundred
eighty (180) days of the Space B Term, at which time any remaining, unused
amount of the Space B Allowance shall automatically terminate without further
credit, payment, or refund.
2. Plans. Tenant shall promptly devote such time in consultation with Landlord
and the architect (“Architect”) designated by Landlord as necessary to finalize
an initial plan (“Initial Plan”) for Tenant’s leasehold improvements in Space B.
If not included in the Initial Plan and if necessary for the performance of
Landlord’s Work (as hereafter defined), Landlord shall cause to be prepared
final architectural and engineering plans, specifications, and working drawings
for Tenant’s leasehold improvements in Space B (“Architectural Plans”) based on
the Initial Plan. Tenant shall, within five (5) business days after written
request, furnish to Landlord such information as necessary to enable the
Architect to prepare the Initial Plan and any necessary-Architectural Plans. The
information to be furnished by Tenant shall include, without limitation:
(a) Any requirements of the Tenant which are in excess of or otherwise vary in
any respect from Building standard items, and all critical dimensions,
(b) Special loading, such as the location of and requirements for file cabinets
or special equipment;
(c) Openings in the walls or floors,
(d) Special heating, ventilating, air conditioning, electrical, sprinkler,
lighting, security system, or plumbing work,
(e) Location and dimensions of telephone equipment areas, and location of
telephone and electrical outlets, switches, and lights;

-1-



--------------------------------------------------------------------------------



 



(f) Partitions — locations and type, including doors and hardware, windows,
glass partitions, and special framing or support;
(g) Special cabinet work and other millwork items;
(h) Variations to standard ceiling heights;
(i) Location and color selection of painted areas;
(j) Location and selection of floor covering and wall coverings;
(k) Location and type of any kitchen equipment, and
(l) Such additional information as reasonably specified by Landlord
Within five (5) business days after the completed Architectural Plans have been
submitted to Tenant, Tenant shall provide Landlord with Tenant’s written
approval of Such Architectural Plans (or Tenant’s disapproval with a written
explanation of any changes required therein) and shall redeliver the
Architectural Plans to Landlord for Landlord’s final approval If Landlord or
Tenant do not approve any of the Architectural Plans, the parties shall promptly
revise such plans and resubmit such plans until the same are approved by
Landlord and Tenant. Unless otherwise specified in the Architectural Plans,
Landlord’s Work shall be constructed with Building standard materials (or
comparable substitute materials designated by Landlord) in amount, type, and
quality, and Tenant shall promptly make any necessary selections. If final
Architectural Plans are included in the Initial Plan or are unnecessary to
perform the work, the term “Architectural Plans” as used herein shall mean the
Initial Plan and any supplemental plans and specifications approved by Landlord
and Tenant. All costs and expenses relating to the preparation or review of the
Initial Plan and the Architectural Plans, and any changes thereto or revisions
thereof, shall be included in the Tenant Finish Costs and shall be paid as
provided in Section 3 of this Exhibit.
     All plans and specifications for any work in Space B or the Project
(whether Landlord’s Work or any work performed by Tenant as hereafter provided)
shall be subject to Landlord’s prior written approval. Landlord may withhold its
approval of any plans or specifications if, in Landlord’s reasonable opinion,
the work would, involve a structural revision to the Project, adversely affect
the market value or appearance of the Project; violate Landlord’s criteria for
those portions of the Space which are visible from the common areas or from the
exterior of the Project, adversely affect the strength, structural integrity, or
safety of the Project; adversely affect the proper functioning and efficiency of
the systems of the Project, violate any requirements of applicable law or of any
holder of a mortgage on or insurer of the Project (or require Landlord to
perform any work or incur any expense in connection therewith); adversely affect
any other rentable space in the Project or increase the expense of operating the
Project, not be in keeping with the character of the Project; or involve a
substantial risk of delaying the performance of Landlord’s Work due to
unavailability or shortages of labor or materials, extra lead or performance
time or other requirements for the work. The foregoing reasons are not
exclusive, and Landlord may reasonably withhold its approval for other similar
or dissimilar reasons. Landlord may disapprove any plans in part, reserve
approval of any items pending its review and approval of other plans, and
reasonably condition its approval upon Tenant making revisions to

-2-



--------------------------------------------------------------------------------



 



Landlord and its management company and mortgagee as additional insureds) and
instruments of indemnification as Landlord may reasonably require against claims
and liabilities which may arise out of such entry or work. Such pre-term access
shall be subject to scheduling by Landlord. Landlord shall have the right to
withdraw such license upon twenty-four (24) hours’ written notice to Tenant for
reasonable cause. Tenant agrees that Landlord shall not be liable in any way for
any injury, loss, or damage which may occur to any of Tenant’s property placed
or installations made in Space B prior to the Space B Delivery Date, the same
being at Tenant’s sole risk; and Tenant agrees to indemnify, defend, and save
harmless Landlord from all liabilities, costs, damages, fees, and expenses
arising out of or connected with the activities of Tenant or its agents,
contractors, suppliers, or workmen in or about Space B or the Project. Any entry
or work by or on behalf of Tenant under this Section shall be subject to all of
the terms and conditions of the Lease, including without limitation Section 5
thereof If such entry or work causes extra costs to Landlord or extraordinary
use of Project services, Tenant shall reimburse Landlord for such extra costs or
extraordinary services within thirty (30) days after Landlord’s statement
thereof
7. Telephones/Wiring. Tenant shall at its expense install and maintain all
telephone and communications wiring and equipment from the service access point
in the Project to and within Space B, and arrange directly with the telephone
company and suppliers of its choice for all service and connections. The
installation of all telephone, communications, computer, security, and other
wiring and equipment shall be subject to Landlord’s prior written consent as
provided in this Exhibit or in Section 5 of the Lease.
8. Miscellaneous. This Exhibit shall be incorporated into and considered as a
part of the attached Amendment No 2. Unless otherwise indicated herein,
capitalized terms used in this Exhibit shall have the meanings assigned to them
in the Lease or in Amendment No. 2 The terms and provisions of this Exhibit are
intended to supplement and are specifically subject to all the terms and
provisions of the Lease and Amendment No 2 This Exhibit may not be amended or
modified except in a writing signed by Landlord and Tenant. In no event shall
any rights of Tenant hereunder be transferable or assignable to any party except
to a permitted assignee of all of Tenant’s rights under The Lease All sums due
hereunder from Tenant shall be deemed Additional Rent for purposes of the Lease,
and upon any default hereunder, Landlord shall have all of the rights and
remedies provided for in the Lease as well as all remedies otherwise available
to Landlord, including, without limitation; the right to suspend work hereunder
or to withhold delivery of possession of Space B until any such default is
cured. Whenever the consent or approval of Landlord or Tenant is required
herein, the same shall not be unreasonably withheld or delayed. This Exhibit
shall not create a contractual relationship of any kind between any persons
other than Landlord and Tenant.

-5-



--------------------------------------------------------------------------------



 



EXHIBIT B
CITY PLACE SUBLEASE

5



--------------------------------------------------------------------------------



 



SUBLEASE AGREEMENT
1. PARTIES
     This Sublease, dated the 14th day of March, 2003, is made between RICKS
EXPLORATION, INC, (“Tenant”), and 3100 CITY PLACE, L.L.C., an Oklahoma Limited
Liability Company (“Subtenant”).
2. PRIME LEASE
     Teachers Insurance and Annuity Association of America (“Prior Landlord”)
and Ricks Exploration, Inc. (“Prior Tenant”) entered into a certain Lease
Agreement dated April 8, 1998, and a certain Amendment No. One to Lease
Agreement dated as of September 25, 1998, covering certain space on the
thirtieth (30th) floor of the Building commonly known as Oklahoma Tower, 210
Park Avenue, Oklahoma City, Oklahoma (“Building). OKT Investors, L.L.C, an
Oklahoma limited liability company (“Landlord”) acquired title to the Building
from Prior Landlord and became the successor “Landlord” under the Lease
Agreement, as amended. Subsequently, Landlord and Prior Tenant entered into a
certain Amendment No, Two to Lease Agreement dated March 15, 2001. (The Lease
Agreement, as amended by Amendment No. One to Lease Agreement and by Amendment
No. Two to Lease Agreement, is hereinafter referred to as the “Prime Lease,” and
the premises covered by the Prime Lease are hereinafter referred to as the
“Prime Premises.”) Tenant is the successor-in-interest to Prime Tenant. A copy
of the Prime Lease is attached to this Sublease Agreement as Exhibit “A.”
3. PREMISES
     Tenant hereby subleases to Subtenant on the terms and conditions set forth
in this Sublease the following portion of the Prime Premises; Approximately
8,741 rentable square feel, to be known as Suite 3030 and further described on
Exhibit “B” (Premises).
4. WARRANTY BY TENANT
     Tenant warrants and represents to Subtenant that the Prime Lease has not
been amended or modified except as expressly set forth herein, that Tenant is
not now in default or breach of any of the provisions of the Prime Lease, and
that Tenant has no knowledge of any claim by Landlord that Tenant is in default
or breach of any of the provisions of the Prime Lease
5. TERM
     The Term of this Sublease shall commence on May 1, 2003 (“Commencement
Date”), and end on October 3 1, 2009 (“Termination Date”). Possession of the
Premises (“Possession”) shall be delivered to Subtenant on the Commencement
Date.
6. RENT
     6.1 Minimum Rent. Subtenant shall pay to Tenant as rent, without deduction,
set off, notice, or demand, at 210 Park Avenue, Suite 3000, Oklahoma City,
Oklahoma 73102, or at such other place as Tenant shall designate from time to
time by notice to Subtenant, the sum of Eight Thousand Twelve and 58/100 Dollars
($8,012.58) per month, in advance on the first day of each month beginning
October 1, 2003 and continuing through the remainder of the Term. Subtenant
shall occupy the Premises rent-free from (he Commencement Date through
September 30, 2003.
     6.2 Operating Cost Rent. Subtenant shall pay to Tenant the pro rata share
of Tenant’s Operating Cost Rent due to the Landlord under the terms of Section 2
of the Prime Lease, but only to the extent such Operating Cost Rent exceeds that
which was payable by the Tenant for the 2002 calendar year. Subtenant’s pro rata
share shall be calculated by dividing the square footage attributable to the
Premises by the total space leased by the Tenant under the Prime Lease. Such
Operating Cost Rent shall be due and payable to Tenant within seven (7) days
after notice from Tenant to Subtenant accompanied by a copy of the Landlord’s
statement selling forth the total Operating Cost Rent due.

 



--------------------------------------------------------------------------------



 



7. USE OF PREMISES
     The Premises shall be used and occupied only for general office purposes,
and for no other use or purpose.
8. ASSIGNMENT AND SUBLETTING
     Subtenant shall not assign this Sublease or further sublet all or any part
of the Premises without the prior written consent of Tenant (and Landlord),
which consent maybe withheld for any or no reason in the sole discretion of the
tenant or landlord.
9. OTHER PROVISIONS OF SUBLEASE
     All applicable terms and conditions of the Prime Lease are incorporated
into and made a part of this Sublease as if Tenant were the Landlord thereunder,
Subtenant were the Tenant thereunder, and the Premises were the Prime Premises.
Subtenant assumes and agrees to perform the Tenant’s obligations under the Prime
Lease during the Term to the extent that such obligations are applicable to the
Premises, except that the obligation to pay rent to Landlord under the Prime
Lease shall be considered performed by Subtenant to the extent and in the amount
rent is paid to Tenant in accordance with section 6 of this Sublease. Subtenant
shall not commit or suffer any act or omission that will violate any of the
provisions of the Prime Lease. Tenant shall exercise due diligence in attempting
to cause Landlord to perform its obligations under the Prime Lease for the
benefit of Subtenant. If the Prime Lease terminates, this Sublease shall
terminate, except with respect to all responsibilities, obligations, and
liabilities which have accrued or which have been incurred prior to such
termination of the Prime Lease, provided, however, that if the Prime Lease
terminates as a result of a default or breach by Tenant or Subtenant under this
Sublease and/or the Prime Lease, then the defaulting party shall be liable to
the non defaulting party for the damage suffered as a result of such
termination. Notwithstanding the foregoing, if the Prime Lease gives Tenant any
right to terminate the Prime Lease in the event of the partial or total damage,
destruction, or condemnation of the Prime Premises or the Building, the exercise
of such right by Tenant shall not constitute a default or breach hereunder.
     Notwithstanding anything to the contrary herein or in the Prime Lease, so
long as Subtenant has complied with the terms and conditions of this Sublease.
Tenant shall not terminate this Sublease.
10. IMPROVEMENTS TO THE PREMISES
     A. Subtenant has inspected the Premises and all common areas of the
Building and agrees to accept the same “as-is” without any agreements,
representations, understandings or obligations on the part of Tenant to perform
any alterations, repairs or improvements other than to demise the space (using
finishes and materials to match existing) and make any and all necessary
alterations required to meet the accessibility aspects of local fire and
building codes and the Americans With Disabilities Act and all similar laws. In
addition, on the Termination Date, Subtenant will deliver the Premises in the
same condition as of the Commencement Date except for ordinary wear and tear
     B. Any construction, alterations or improvements made to the Premises shall
be made at Subtenant’s sole cost and expense with the prior written approval of
Landlord, which shall not be unreasonably withheld.
     C. Any construction, alterations or improvements to the Premises shall be
performed by Subtenant using contractors selected by Subtenant and approved by
Landlord and Tenant (which approval shall not be unreasonably withheld) and
shall be governed in all respects by the Prime Lease. In any and all events, the
Commencement Date shall not be postponed or delayed if the initial improvements
to the Premises are incomplete on the Commencement Date for any reason
whatsoever. Any delay in the completion of initial improvements to the Premises
shall not subject Tenant to any liability for any loss or damage resulting
therefrom.
     D. At the sole discretion of Landlord, all alterations and improvements to
the Premises shall be left in the Premises or removed from the Premises at the
end of the term of the Sublease. In the event of any removal of alterations and
improvements, Subtenant shall restore the Premises to its condition at the
commencement of this Sublease.

 



--------------------------------------------------------------------------------



 



11. NOTICES
     All notices and demands which may or are to be required or permitted to be
given by either party on the other hereunder shall be in writing. All notices
and demands by the Tenant to Subtenant shall be hand delivered or sent by United
States Mail, postage prepaid, addressed to the Subtenant at the Premises, or to
such other place as Subtenant may from time to time designate in a notice to the
Tenant. All notices and demands from the Subtenant to Tenant shall be hand
delivered or sent by United States Mail, postage prepaid, addressed to the
Tenant at the address set forth herein and to such other person or place as the
Tenant may from time to time designate in a notice to the Subtenant.
12. CONSENT BY LANDLORD
     THIS SUBLEASE SHALL BE OF NO FORCE OR EFFECT UNLESS CONSENTED TO BY
LANDLORD WITHIN 10 DAYS AFTER EXECUTION HEREOF
13. COMPLIANCE
     Tenant and Subtenant agree to comply with applicable federal, state and
local laws, regulations, codes, ordinances and administrative orders having
jurisdiction over the parties, property or the subject matter of this Agreement,
including, but not limited to, the 1964 Civil Rights Act and all amendments
thereto, the Foreign Investment In Real Property Tax Act, the Comprehensive
Environmental Response Compensation and Liability Act, and The Americans with
Disabilities Act.
14. INDEMNIFICATION
Subtenant covenants and agrees to indemnify Tenant, Landlord, and their
respective agents, employees and affiliates, and to hold harmless Tenant,
Landlord, and their respective agents, employees and affiliates, at all times,
from and against any and all claims, demands, judgments, losses, costs,
expenses, charges, counsel fees, payments or other liabilities of any character
or nature regardless of by whom imposed (including but not limited to, claims
for loss or damage to any property or injury to or death of any person) asserted
by or on behalf of any person, arising out of, or resulting from, any acts or
omissions of Subtenant, its invitees, agents, employees or affiliates in
connection with the Premises or the Building, or the condition, occupancy, use,
possession, conduct or management of, or any work done in or about the Premises
or the Building, or any part thereof, or in connection with any assignment or
subletting hereunder of any part thereof. Subtenant also covenants and agrees,
at its expense, to pay and to indemnify and save Tenant, Landlord, and their
respective agents, employees, and affiliates, at all times, harmless of, from
and against all costs, counsel fees, expenses and liabilities incurred in any
action or proceeding brought by reason of any such claim or demand. In the event
that any action or proceeding is brought against Tenant, Landlord, or their
respective agents, employees or affiliates, by reason of any such claim or
demand, Subtenant, upon notice from Tenant, or Landlord, covenants to resist and
defend any such action or proceeding on behalf of Tenant, Landlord, and their
respective agents, employees or affiliates.
15. INSURANCE
     Subtenant shall not do or permit to be done any act or thing in or upon the
Premises which will invalidate or be in conflict with the Certificate of
Occupancy for the Building or the terms of the insurance policies covering the
Building and the fixtures and property therein; and Subtenant, at its expense,
shall comply with all rules, orders, regulations or requirements of any federal,
state, county, city, municipal or other similar body having jurisdiction, and
shall not do or permit anything to be done in or upon the Premises in a manner
which increases the rate of insurance for the Building or any property or
equipment located therein over the rate in effect on the Commencement Date.
     15.1 If Subtenant fails to comply with the provisions of this Section 15 or
any of the other provisions of this Sublease, Subtenant shall pay to Tenant, as
additional rent, any additional or increased insurance premiums resulting
therefrom and Subtenant shall make such payment forthwith on demand to Tenant.
     15.2 Subtenant, at its sole costs and expense, shall procure and maintain
all insurance policies required by the Prime Lease in the amounts stated therein
and having such endorsements and naming tenant and such other persons as

 



--------------------------------------------------------------------------------



 



additional insured and as loss payees as required by the Prime Lease. All such
insurance shall be effected under valid and enforceable policies, shall be
issued by insurers of recognized responsibility, and shall contain a provision
whereby the insurer agrees not to cancel, refuse to renew or affect any material
change in the insurance without thirty (30) days’ prior written notice to Tenant
     On or before the Commencement Date, Subtenant shall furnish Tenant with a
Certificate evidencing the aforesaid insurance coverage, and renewal
certificates shall be furnished to Tenant at least thirty (30) days prior to the
expiration date of each policy for which a certificate was theretofore
furnished. Such certificate will also provide thirty (30) days prior written
notice of cancellation, material change, or non-renewal. Upon Tenant’s request,
Subtenant will promptly deliver to Tenant policies of any insurance required
hereunder.
     15.3 Carrying the prescribed insurance by Subtenant will in no way be
construed as a limitation or satisfaction of the hold harmless or indemnity
agreements of Subtenant contained in this Sublease.
     Executed and delivered she day and year first written above.

                  TENANT.   RICKS EXPLORATION, INC.   ATTEST:                  
        By:   /s/ Gregory S. Robins   By:            
 
Gregory S. Robins      
 
                      Title:   Vice President   Title                          
                    SUBTENANT: 3100, CITY PLACE, L.L.C, an   ATTEST:            
      Oklahoma Limited Liability Company                               By:   /s/
[ILLEGIBLE]   By:            
 
     
 
                      Title:   President/Managing Member   Title:              
           

CONSENT TO SUBLEASE
The undersigned, Landlord, hereby consents to the foregoing Sublease between
RICKS EXPLORATION, INC., Tenant, and 3100 CITY PLACE, L.L.C, Subtenant, provided
that, (i) such consent shall never be deemed to constitute Landlord’s approval
of any particular term or provision of the document evidencing such Sublease,
(ii) such consent shall never be construed as creating privity between Landlord
and Subtenant, (iii) nothing contained herein or in such Sublease shall be
deemed to be a release of Prior Tenant or Tenant with respect to their
obligations under the Prime Lease, (iv) Prior Tenant and Tenant shall remain
fully, personally liable for the performance of all of their obligations under
the Prime Lease, (v) Landlord is not consenting to any proposed or purported
change or modification of the Prime Lease, and (vi) Landlord is not waiving any
restriction in the Prime Lease concerning further assignment or subletting.
IN WITNESS WHEREOF, Landlord has executed this Consent on the separate signature
page attached hereto this 2nd day of April, 2003.
OKT INVESTORS, L.L.C., an Oklahoma limited liability company,
as successor to Teachers Insurance and Annuity Association of America

 



--------------------------------------------------------------------------------



 



By: PEC Investment Properties, L.L.C., an Oklahoma limited liability company,
Manager

By: Price Edwards & Company, an Oklahoma general partnership, Manager
By: Alliance Management, Inc, an Oklahoma corporation, General Partner

         
 
By   /s/ Ford C. Price Jr.
 
Ford C. Price Jr., President    

         
By
  /s/ Clayton I. Bennett
 
   
 
  Clayton I. Bennett, Manager    
 
       
By
  /s/ John T. Perri    
 
       
 
  John T. Perri, Manager    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ATTACHED TO AND MADE A PART OF THE
SUBLEASE AGREEMENT DATED FEBRUARY 28, 2003
BETWEEN RICKS EXPLORATION, INC, TENANT
AND 3100 CITY PLACE, L.L.C., SUBTENANT

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
Plan Showing the Premises
[Diagram]

 



--------------------------------------------------------------------------------



 



SUBLEASE AMENDMENT #1
     This Sublease Amendment (the “Amendment”), dated the 8th day of April,
2004, is made between CHESAPEAKE ENERGY CORPORATION (“Tenant”), as successor in
interest to RICKS EXPLORATION, INC (“Prior Tenant”), and 3100 CITY PLACE, L.L.C,
an Oklahoma Limited Liability Company (“Subtenant”)
WITNESSETH:
A. Prior Tenant and Subtenant entered into that certain Sublease Agreement dated
March 14, 2003 (the “Sublease”), for premises described as Suite 3030 (the
“Premises”) containing approximately 8.741 square feet in the property (the
“Property”) known as Oklahoma Tower, located at 210 Park Avenue, Oklahoma City,
Oklahoma, 73102. Tenant is the successor in interest to Prior Tenant under the
Sublease
B. Tenant and Subtenant have agreed to expand the Premises on the terms and
subject to the conditions hereof
NOW THEREFORE, in consideration of the mutual terms and conditions herein
contained, the Tenant and Subtenant hereby agree as follows:
1. Amendment. Tenant and Subtenant agree that the Sublease is hereby amended as
follows (al1 references to Articles are to Articles in the Sublease):

  A.   Article 3 - PREMISES         Effective as May 1, 2004, the space (the
“Expansion Space”) on the 30th flow of the Property, which is shown by cross
hatching on the diagram of the 30th floor attached hereto as Exhibit A, is
hereby added to the Premises covered by the Sublease, The Expansion Space is
supulated to contain 3,165 rentable square foot As a result of the addition of
the Expansion Space to the Premises, the Premises are expanded to include 11,907
rentable square feel.     B.   Article 5 - TERM         Subtenant’s subleasing
of the Expansion Space shall commence on May 1, 2004, and shall terminate on the
date of termination of the Sublease     C.   Article 6 - BASE RENT

6.1 Minimum Rent

      Effective as of May 1, 2004, the Minimum Rent is hereby amended to be Ten
Thousand, Nine Hundred Fourteen end 75/100 Dollars ($10,914.75) per month.    
D.   Article 10 - IMPROVEMENTS TO THE PREMISES       B. Tenant shall pay for and
construct the necessary walls to demise the Expansion Space and for those
alterations and specifications outlined in the Construction Estimate totaling
$16,552 from Maccini Construction Company which is dated February 11, 2004, and
attached hereto as Exhibit B.     E.   FURNITURE FIXTURES & EQUIPMENT        
Tenant shall deliver to Subtenant a Bill of Sale conveying ownership of the
existing Space-Saver file system “as-is/where-is,” at no cost. Subtenant shall
be responsible for any relocation expense related to such file system.

 



--------------------------------------------------------------------------------



 



2. Effective Date. This Agreement shall become effective as an amendment to the
Sublease as of the date first written above (herein referred to as the
“Effective Date.”)
Whole Agreement. This Agreement sets forth the entire agreement between the
Tenant and Subtenant with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements. As amended
herein, the Sublease between the Tenant and Subtenant shall remain in full force
and effect.
4. No Offer. This Agreement shall not be binding until executed and delivered by
Tenant and Subtenant.
5. Consent By Landlord
     THIS SUBLEASE SHALL BE OF NO FORCE OR EFFECT UNLESS CONSENTED TO BY
LANDLORD WITHIN 10 DAYS AFTER EXECUTION HEREOF
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date fast
above written.

         
TENANT:
  CHESAPEAKE ENERGY   ATTEST:
 
  CORPORATION    

             
By
  /s/ Henry J. Hood   By    
 
           
 
  Henry J. Hood        
 
           
Title
  Senior Vice President-Land and Legal   Title:    
 
           

     
SUBTENANT:
  3100 CITY PLACE, L.L.C., an
 
  Oklahoma Limited Liability Company

         
By
  /s/ [ILLEGIBLE]    
 
 
 
   
Title
  Manager    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ATTACHED TO AND MADE A PART OF THE
SUBLEASE AMENDMENT #1 DATED APRIL 8, 2004
BETWEEN CHESAPEAKE ENERGY CORPORATION (“TENANT), AS SUCCESSOR
IN INTEREST TO RICKS EXPLORATION, INC. (“PRIOR TENANT”), AND 3100 CITY PLACE.
L.L.C.,
AN OKLAHOMA LIMITED LIABILITY COMPANY (“SUBTENANT”).
PLAN SHOWING THE PREMISES
[Diagram]

 